3:19-cv-03142-CSB # 5-21   Page 1 of 36                               E-FILED
                                          Thursday, 06 June, 2019 05:41:29 PM
                                                 Clerk, U.S. District Court, ILCD




                EXHIBIT S
  3:19-cv-03142-CSB # 5-21   Page 2 of 36




BIAS RESPONSE TEAM
    3:19-cv-03142-CSB # 5-21          Page 3 of 36




          The mission of FIRE is to defend and sustain individual rights at
          America’s colleges and universities. These rights include freedom of
          speech, legal equality, due process, religious liberty, and sanctity of
          conscience—the essential qualities of individual liberty and dignity.
          FIRE’s core mission is to protect the unprotected and to educate the
          public and communities of concerned Americans about the threats to
          these rights on our campuses and about the means to preserve them.




510 WALNUT ST.
SUITE 1250
PHILADELPHIA, PA 19106



YOUTUBE.COM/THEFIREORG                  @THEFIREORG                 FACEBOOK.COM/THEFIREORG
       3:19-cv-03142-CSB # 5-21           Page 4 of 36




                                                                    TABLE OF CONTENTS
                                                                                        	  
                                                                                        	  
                                                                                        	  
	  




         4    EXECUTIVE SUMMARY

         6    METHODOLOGY

         7    FINDINGS

         9    DISCUSSION
              9   WHY BIAS RESPONSE TEAMS EXIST
              10 HOW MANY BIAS RESPONSE TEAMS EXIST

              12 WIDELY DEFINING “BIAS”

              15 EXAMPLES OF REPORTED INCIDENTS

              19 WHO SERVES ON THE BIAS RESPONSE TEAM: THE SPEECH POLICE

              20 THE RISK OF FIRST AMENDMENT LAWSUITS

              23 A LACK OF TRAINING ON FREEDOM OF SPEECH

              24 HOW SOME UNIVERSITIES ARE RESISTING TRANSPARENCY

              26 NORMATIVE CRITICISMS OF BIAS RESPONSE TEAMS

              28 STRIKING A BALANCE


         29   APPENDICES
              29 APPENDIX A: CATEGORIES OF BIAS

              31 APPENDIX B: INSTITUTIONS WITH BIAS REPORTING SYSTEMS




	  
            3:19-cv-03142-CSB # 5-21            Page 5 of 36


    EXECUTIVE SUMMARY
    	  

    Over the past several years, the Foundation for              purpose of such teams is to deter and
    Individual Rights in Education (FIRE) has                    respond to controversies that might
    received an increasing number of reports that                embarrass the institution.
    colleges and universities are inviting students to       •   Fewer than a third of teams included
    anonymously        report       offensive,     yet           faculty members, whose absence
    constitutionally     protected,      speech     to           diminishes the likelihood that the team
    administrators and law enforcement through so-               will have a meaningful understanding of
    called “Bias Response Teams.” These teams                    academic freedom.
    monitor and investigate student and faculty
    speech, directing the attention of law               Teams tend to cast a wide net when defining
    enforcement       and       student        conduct   “bias.” Almost all use categories widely found in
    administrators towards the expression of             discrimination statutes (race, sex, sexual
    students and faculty members.                        orientation, etc.), while others investigate bias
                                                         against obscure categories, such as “smoker
    To better understand this phenomenon, FIRE           status,” “shape,” and “intellectual perspective.” A
    gathered data throughout 2016 on every bias          significant    minority       include    political
    reporting system we could locate. FIRE sought to     affiliation or speech as a potential bias,
    determine who reviews the reports, what              inviting reports of and investigations into
    categories of bias they are charged with             political speech by law enforcement and
    addressing, and whether the institution              student conduct administrators .
    acknowledges that the system generates a
    tension with free speech and academic freedom. In responding to reports regarding this wide
                                                       array of protected expression, administrators are
    FIRE discovered and surveyed 231 Bias frequently armed with vague or overly broad
    Response Teams at public and private rules granting them leeway to impose sanctions
    institutions during 2016. The expression of at for speech they dislike. In December 2016, FIRE
    least 2.84 million American students is found that some 92.4% of the 449 schools
    subject to review by Bias Response Teams. While surveyed for our annual speech code report
    most students in higher education do not yet maintain policies that either clearly and
    appear to be subject to bias reporting systems, we substantially restrict speech, or can otherwise be
    believe that the number of Bias Response Teams interpreted to punish protected speech. At such
    is growing rapidly.                                schools, a Bias Response Team’s practice of
                                                       broadly defining and identifying “bias” may
    The composition of Bias Response Teams is not expose a wide range of protected speech to
    always made public. About 28% did not reveal the punishment. Even where schools purport only to
    names or rules of any team members. Of those provide “education” to the offending speaker,
    whose membership FIRE could ascertain:             instead of formal punitive sanctions (such as
                                                       suspension or expulsion), this response is often
         •   42% report speech to members of law undertaken by student conduct administrators,
             enforcement or campus security officers, not educators, and more closely resembles a
             even though the teams deliberately reprimand.
             solicit reports of a wide variety of non-
             criminal speech and activity.             There is an unavoidable tension between
         •   12% of teams include at least one promoting free speech and academic freedom
             administrator dedicated to media and working to combat the presence of “bias”
             relations, suggesting that part of the (however defined) on campus. Yet only 84



4   FOUNDATION FOR INDIVIDUAL RIGHTS IN EDUCATION
         3:19-cv-03142-CSB # 5-21            Page 6 of 36


                                                                           EXECUTIVE SUMMARY
                                                                                                       	  
                                                                                                       	  
(50.6%) of the teams surveyed acknowledged      students and offering resources to those who
a tension with freedom of speech , freedom of   encounter meaningful difficulties in their lives
inquiry, or academic freedom on their websites  on campus, the posture taken by many Bias
or in their policies.                           Response Teams is all too likely to create
                                                profound risks to freedom of expression, freedom
FIRE also used public records requests to of association, and academic freedom on campus.
discover the reports made at some institutions,
how the schools responded to those reports, and       a




the teams’ policies and training. Many
institutions complied with these requests.
Others stonewalled, hid records, deleted
websites, or demanded thousands of dollars to
view records, claiming that knowing how Bias
Response Teams operate is not in the public
interest.

Further, how universities respond to bias reports
may expose them to First Amendment lawsuits.
Individual team members risk being held
personally liable for violating constitutional
rights in some circumstances. They may not even
be aware of where the lines are drawn. FIRE
found little evidence that Bias Response Teams
are trained on First Amendment issues.

Bias Response Teams, when armed with open-
ended definitions of “bias,” staffed by law
enforcement        and      student     conduct
administrators, and left without training on
freedom of expression, represent an emerging
risk to free and open discourse on campus and in
the classroom. Bias Response Teams create—
indeed, they are intended to create—a chilling
effect on campus expression. Even if a Bias
Response Team does not have the power to take
punitive action, the prospect of an official
investigation may make students and faculty
more cautious about what opinions they dare to
express.

Beyond First Amendment concerns, encouraging
students and faculty to anonymously report one
another to administrators for subversive or
offensive views is illiberal, and antithetical to a
campus open to the free exchange of ideas. While
universities should certainly be listening to their



                                           2017 SURVEY OF BIAS REPORTING SYSTEMS IN HIGHER EDUCATION	        5
                3:19-cv-03142-CSB # 5-21                           Page 7 of 36


    METHODOLOGY
    	  

    W HA T IS A B IA S R E P OR T IN G S Y S T E M ?                         in FIRE’s own Spotlight database,2 to identify
                                                                             leading institutions in the United States. We then
    In order to distinguish bias reporting systems                           reviewed each school’s website and Google
    from other speech codes, and to identify systems                         presence, searching for references to bias
    that may not be explicitly identified as a “bias                         reporting systems. To locate other systems, we
    reporting” system,1 FIRE applied a three-part                            searched for reporting forms provided by
    definition. Where it was unclear whether a                               Maxient and other companies known to host
    particular element was met, we used our best                             reporting forms. The location process also
    judgment. Links to the websites of all Bias                              utilized Google alerts and media reports
    Response Teams are provided in Appendix B so                             concerning bias reporting systems.
    that the reader may form his or her own opinion.
                                                      Once the institutions were identified, FIRE
    FIRE defines a bias reporting system as any monitored each Bias Response Team page for
    system identified as such, or that provides:      changes in text—a practice we will continue in
                                                      order to observe whether, or how, institutions
        (1)   a formal or explicit process for or     change their systems over time.3
              solicitation of
        (2)   reports from students, faculty,         FIRE also reviewed the public-facing websites of
              staff, or the community                 reporting systems to identify relevant policies,
        (3)   concerning offensive conduct or         definitions, forms, and other information. We
              speech that is protected by the         recorded the definitions of “bias” in both policies
              First Amendment or principles of        and reporting forms, which often differed from
              expressive or academic freedom.         one another, to determine the categories of bias
                                                      defined by each institution.
    Under FIRE’s definition, a school policy or
    reporting system limited to criminal offenses Finally, we utilized public records requests at
    involving hate or bias does not constitute a bias some institutions to uncover the types of reports
    reporting system.                                 being made and how the Bias Response Teams
                                                      acted in response to each submission.
    L OC A T IN G A N D OB S E R V IN G B IA S
    R E P OR T IN G S Y S T E M S                     A N OT E A B OU T L IM IT A T ION S

    FIRE relied on a number of methods to locate                             This survey documents how Bias Response
    bias reporting systems, including mining schools’                        Teams operate and who serves on them. Given
    websites for information, using tools to monitor                         the number of higher education institutions in
    websites for changes, and issuing public records                         the United States, this survey was not intended
    requests to collect additional information.                              to identify the rate at which institutions have
                                                                             adopted such systems.
    We first gathered state-by-state lists of public
    and private institutions on Wikipedia, as well as


    1
      For simplicity’s sake, this report uses the phrase “Bias Response      don’t tell them the truth about how they’ve taken them away.
    Team” broadly to encompass both the teams and the reporting              Spotlight is available at https://www.thefire.org/spotlight.
                                                                             3
    systems, even if there is no dedicated, independent team in place.         In doing so, we have observed a number of institutions delete,
    2
      FIRE’s Spotlight database is a collection of policies at over 400 of   modify, or hide their bias reporting systems following media
    our nation’s biggest and most prestigious universities, collected in     criticism or public records requests.	  
    an effort to document institutions that ignore students’ rights, or



6   FOUNDATION FOR INDIVIDUAL RIGHTS IN EDUCATION
                 3:19-cv-03142-CSB # 5-21                         Page 8 of 36

                                                                                                              FINDINGS
	  
                                       BIAS REPORTING SYSTEMS ARE WIDESPREAD

During the course of 2016, at least 231 Bias Response Teams were publicized on American university
or college campuses. 143 are at public institutions and 88 are at private institutions.4 At least 2.84
million students are enrolled in these schools.

Of the 471 institutions catalogued in FIRE’s Spotlight database, 181 (or 38.4%) maintain bias
reporting systems. The committees that administer these systems are known by a variety of names,
usually a variation on “Bias Response Team.” Some schools do not provide an independent “team,”
instead channeling reports directly to existing offices or departments, including law enforcement or
security, human resources departments, or campus housing authorities.

                     CASTING A WIDE NET: WHAT CATEGORIES OF “BIAS” ARE REPORTED?

IMMUTABLE CHARACTERISTICS AND OTHER CATEGORIES OF BIAS

The most common categories of bias reports solicited5 come from federal and state laws governing
educational and employment discrimination. Every system surveyed invites reports of bias
concerning race or religion, and most invite reports concerning sex, sexual orientation, gender
identity or expression, age, disability, and so on. Some are unusual, such as bias against “behavior”
(Macalester College ), which appears to define criticism of behavior of any kind as “bias.”

POLITICAL AND SOCIAL BELIEFS

Some systems define “bias incidents” to include expressions of bias against political and social
affiliations. 14% of institutions include “political affiliation” among their categories of bias. Still
others include bias against similar categories such as “intellectual perspective” (University of
Central Arkansas ), “political expression” (Dartmouth ), or “political belief” (University of
Kentucky ). It is critical to note that by soliciting reports of speech that is biased against political
views, universities are expressly requesting that their students report one another to the authorities
for expressing divergent political views.

DEFINITIONS OF “ BIAS INCIDENTS” BROADLY ENCOMPASS SPEECH

Bias reporting systems raise free speech concerns because they solicit reports of legal, protected
speech and expression in addition to unprotected conduct such as actionable discrimination or
harassment. The definitions often explicitly state that students should report speech protected by
the First Amendment.

Many policies include catch-all categories of bias—e.g., “other” biases. In such cases, the definition of
a bias incident encompasses not only protected speech, but also any speech that offends anyone for
any reason. The net effect is that broad definitions of “bias” invite reports of any offensive speech,
whether or not it is tethered to a discernable form of bias, thereby inviting scrutiny of student
activists, organizations, and faculty engaged in political advocacy, debate, or academic inquiry. For
examples of reported political expression, see the Discussion section at page 15.

4
       For a list of schools with bias reporting systems observed in FIRE’s survey, see Appendix B .
5
       For a list of the categories of bias observed in FIRE’s survey, see Appendix A .



                                                               2017 SURVEY OF BIAS REPORTING SYSTEMS IN HIGHER EDUCATION	     7
                3:19-cv-03142-CSB # 5-21                        Page 9 of 36


    FINDINGS
    	  

                       WHO’S ON A BIAS RESPONSE TEAM? OFTEN, LAW ENFORCEMENT

    FIRE was unable to determine the makeup of every Bias Response Team. Of the 166 teams whose
    composition FIRE could determine, almost half include law enforcement (“speech police,” in a quite
    literal sense) and more than half include what appear to be student conduct administrators. Only
    27% include faculty members, reducing the likelihood that a Bias Response Team will have members
    likely to recognize issues of academic freedom. And 12% contain public relations administrators,
    raising the possibility that a team’s decisions, including about whether to seek discipline for those
    displaying “bias,” may be made on the basis of an institution’s desire to avoid public embarrassment.
    Both common sense and FIRE’s extensive experience suggest that public and donor relations can be
    significant factors driving universities’ decisions.

                                                          All institutions (166)              Public (104)         Private (62)

              Law Enforcement 6                           42% (70)                            41% (43)             43% (27)

              Student Conduct 7                           63% (105)                           56% (59)             74% (46)

              Public or Media Relations                   12% (21)                            14% (15)             9.7% (6)

              Faculty                                     27% (45)                            24% (25)             32% (20)

              Students                                    21% (35)                            18% (19)             26% (16)




                     ACKNOWLEDGING A TENSION WITH FREEDOM OF EXPRESSION AND
                      ACADEMIC FREEDOM, BUT PROVIDING LITTLE (IF ANY) TRAINING

    84 institutions (50.6%) acknowledged freedom of speech, freedom of inquiry, or academic freedom
    in the descriptions or policies of their Bias Response Teams. Of these, 50 are public and 34 are
    private.

    However, despite professing a dedication to free expression and academic freedom, few schools
    provide meaningful training to Bias Response Teams on recognizing these issues. Public records
    requests issued to dozens of schools have revealed only one Bias Response Team, at Louisiana State
    University, that offered any substantial training whatsoever on First Amendment concerns.




    6
     “Law enforcement” includes campus police departments and their equivalents at private schools.
    7
     Determining whether an administrator serving on a Bias Response Team is responsible for implementing disciplinary procedures can
    be difficult. FIRE views the inquiry from the student’s perspective: What will a reasonable student perceive the administrator’s role or
    authority to be? This number excludes administrators affiliated with diversity offices and includes administrators affiliated with dean of
    students’ offices, absent specific information concerning an administrator’s responsibilities or authority.



8   FOUNDATION FOR INDIVIDUAL RIGHTS IN EDUCATION
           3:19-cv-03142-CSB # 5-21                         Page 10 of 36

                                                                                                                      DISCUSSION
	  
W HY DO B IA S R E S P ON S E T E A M S E X IS T ?                     any kind, to scrutinize activism, debate, and
                                                                       political speech regarding every ideology and
University administrators receive many                                 viewpoint. Yet the essential elements of free
complaints about criminal conduct on campus.                           discourse, whether on campus or off, require that
They also learn of students who encounter                              people have right to offend or to cause conflict
“offensive” but legally protected speech or                            through speech.10
expression.8 A proper response to these
incidents would involve prompt, fair, and                              Other factors may also contribute to a
impartial discipline for instances of physical                         university’s decision to implement a Bias
misconduct, true threats, and harassment, while                        Response Team, such as:
fostering an environment in which offensive
speech would be answered with more speech.                                  •   In a b i l i t y t o i m p l e m e n t s p e e c h c o d e s .
                                                                                FIRE has seen a continuous, nine-year
Campuses with Bias Response Teams have                                          decline in the maintenance of speech
chosen to go further, often deploying                                           codes that prohibit speech,11 and courts
administrators to conduct an “investigation” of                                 routinely strike down speech codes at
the incident and, if the “respondent” is found                                  public universities on First Amendment
“guilty,” summon them for a “hearing” or an                                     grounds.12 In fact, some bias reporting
“educational” discussion, which may more                                        systems,             such         as         L ongw ood
closely resemble a reprimand than an                                            Univ er s it y’s ,           have         cited         the
enlightening exchange of views.                                                 unconstitutionality of speech codes as a
                                                                                reason for their existence.13
Such procedures risk becoming tools not only for
imposing some form of political or intellectual                             •   T h e        low          c os t      of     expa nding
orthodoxy, but also for policing politeness or                                  e m p l o y m e n t -b a s e d                     a nt i-
civility.9   They    invite   law-enforcement                                   d i s c r i m i n a t i o n s y s t e m s . A university
authorities and administrators, who are likely to                               cannot function as a true “marketplace
be wary of expression that can cause conflict of                                of ideas” if campus expression is as

8                                                                      11
  Eugene Volokh, No, It’s Not Constitutional for the University of       Spotlight on Speech Codes 2017, FOUND. FOR INDIVIDUAL RIGHTS
Oklahoma to Expel Students for Racist Speech, WASH. POST, Mar.         IN EDUC., available at https://d28htnjz2elwuj.cloudfront.net/wp-
10, 2015, https://www.washingtonpost.com/news/volokh-                  content/uploads/2016/12/12115009/SCR_2017_Full-
conspiracy/wp/2015/03/10/no-a-public-university-may-not-               Cover_Revised.pdf.
                                                                       12
expel-students-for-racist-speech; see also Susan Svrluga, Student         McCauley v. Univ. of the V.I., 618 F.3d 232 (3d Cir. 2010);
Arrested After Wearing Gorilla Mask, Handing Out Bananas at            DeJohn v. Temple Univ., 537 F.3d 301 (3d Cir. 2008); Dambrot v.
Black Lives Matter Protest, WASH. POST, Sept. 29, 2016,                Cent. Mich. Univ., 55 F.3d 1177 (6th Cir. 1995); Univ. of Cincinnati
https://www.washingtonpost.com/news/grade-                             Chapter of Young Ams. for Liberty v. Williams, 2012 U.S. Dist.
point/wp/2016/09/29/student-arrested- after-wearing- gorilla-          LEXIS 80967 (S.D. Ohio Jun. 12, 2012); Smith v. Tarrant Cty. Coll.
mask-handing- out-bananas- at-black- lives-matter- protest.            Dist., 694 F. Supp. 2d 610 (N.D. Tex. 2010); Coll. Republicans at
9
  See, e.g., José A. Cabranes, If Colleges Keep Killing Academic       S.F. St. Univ. v. Reed, 523 F. Supp. 2d 1005 (N.D. Cal. 2007);
Freedom, Civilization Will Die, Too, WASH. POST, Jan. 10, 2017,        Roberts v. Haragan, 346 F. Supp. 2d 853 (N.D. Tex. 2004); Bair v.
https://www.washingtonpost.com/opinions/if-colleges-keep-              Shippensburg Univ., 280 F. Supp. 2d 357 (M.D. Pa. 2003); Booher
killing-academic-freedom-civilization-will-die-                        v. N. Ky. Univ. Bd. of Regents, No. 2:96-CV-135, 1998 U.S. Dist.
too/2017/01/10/74b6fcc2-d2c3-11e6-9cb0-                                LEXIS 11404 (E.D. Ky. July 21, 1998); Corry v. Leland Stanford
54ab630851e8_story.html (Judge on the U.S. Court of Appeals for        Junior Univ., No. 740309, slip op. (Cal. Super. Ct. Feb. 27, 1995);
the 2nd Circuit arguing that Bias Response Teams indicate that         UWM Post, Inc. v. Bd. of Regents of the Univ. of Wis., 774 F. Supp.
“campus administrators have morphed into civility police.”).           1163 (E.D. Wisc. 1991); Doe v. Univ. of Mich., 721 F. Supp. 852 (E.D.
10
   For example, in overturning a man’s conviction for wearing a        Mich. 1989).
                                                                       13
jacket reading “Fuck the Draft” in a courthouse hallway, the              Bias & Hate Incidents, LONGWOOD UNIV., archived on June 14,
Supreme Court noted that “the State has no right to cleanse public     2016 and available at http://archive.is/uUQic; see also, No Hate
debate to the point where it is grammatically palatable to the most    Initiative, MIAMI UNIV., archived on Dec. 15, 2005 and available at
squeamish among us,” and that words can serve an “emotive              http://web.archive.org/web/20051215002453/http://www.miam
function” and are “often chosen as much for their emotive as their     i.muohio.edu/documents_and_policies/nohate/index.cfm#hc9
cognitive force.” Cohen v. California, 403 U.S. 15, 25-26 (1971). In   (noting that “[e]very college hate speech code reviewed in the
other words, words chosen because they convey hostility or             federal courts has been struck down”).
incivility are as deserving of protection as calm, polite debate.



                                                                                                2017 BIAS RESPONSE TEAM REPORT	                 9
                 3:19-cv-03142-CSB # 5-21                      Page 11 of 36


     DISCUSSION
     	  
                 highly regulated as expression among                              the various recent demands from
                 employees in business corporations.                               students across the country, few have
                 Borrowing well-developed and widely                               involved    requests     for     reporting
                 available corporate procedures is a                               systems,17 and one institution’s audit
                 tempting shortcut. For as little as                               suggested that students are unfamiliar
                 $8,600, schools can create reporting                              with the term “bias incident.”18
                 forms derived from existing systems
                 used by employers to permit employees                   Whatever their motivations, universities
                 to report employment-based sexual                       implementing Bias Response Teams have cast a
                 harassment.14 But using the tools of                    wide net, inviting reports of any offensive
                 corporate anti-discrimination systems—                  speech, on virtually any topic, for any reason.
                 perhaps even those used internally                      The result is that speech on political and social
                 among their own employees—to solicit                    subjects, which is likely (and may be intended) to
                 bias reports from and about the larger                  offend, gets reported to law enforcement and
                 campus community sets colleges on a                     student conduct administrators, and bias
                 collision course with free discourse.                   reporting systems serve to “alert administrators
                                                                         to specific individuals … who would benefit most
            •   A v o i d i n g p u b l i c c o n t r o v e r s y . By   from diversity inclusion training.”19 This
                learning of events and disputes quickly,                 institutionalizes surveillance of activists of all
                public          and        media            relations    political persuasions, exposes universities (and
                administrators can attempt to frame the                  their administrators) to the prospect of costly
                institution’s response in the media. At                  First Amendment claims, and encourages an
                the U n i v e r s i t y o f N e w M e x i c o , for      illiberal culture of anonymously reporting
                example, administrators pushed to                        students or faculty for subversive or offensive
                release a statement “rather than waiting                 speech—on hundreds of campuses across the
                for the media to get ahold of” flyers                    country.
                criticizing UNM’s logo (which involves a
                conquistador) that were reported to the
                Bias Response Team.15 Some 12% of Bias                   B IA S R E S P ON S E T E A M S A R E FOU N D ON
                Response Teams include media relations                   HU N DR E DS OF A M E R IC A N C OL L E GE
                administrators.                                          CA M P USES

            •   S t u d e n t d e m a n d . Certain student              In early 2016, when Appalachian State
                groups have called upon administrators                   University explored a proposal to create a Bias
                to implement bias reporting systems.16                   Response Team, administrators wanted to see
                But this seems to be relatively rare: Of                 what other schools were doing. They didn’t have

     14                                                                  17
        Statement of Work, ETHICSPOINT, July 12, 2010, produced to the      See, e.g., The Demands, WETHEPROTESTERS, available at
     Foundation for Individual Rights in Education by the University     http://www.thedemands.org (last visited Jan. 9, 2017) (tracking
     of California Office of the President in response to a public       demands of student protesters across the country).
                                                                         18
     records request, available at                                          COLGATE UNIVERSITY ADVISORY COMMITTEE ON CAMPUS
     https://www.documentcloud.org/documents/3418749-                    SECURITY, ACCS COMPLIANCE REPORT 2014-15 (2015), available at
     University-of-California-EthicsPoint-Statement.html.                https://www.documentcloud.org/documents/3234248-Colgate-
     15
        See, emails and photos produced to the Foundation for            Advisory-Committee-on-Campus-Security.html.
                                                                         19
     Individual Rights in Education by the University of New Mexico         Liz Fonseca & John Tannous, PROMOTING DIVERSITY AND
     in response to a public records request, available at               INCLUSION IN THE CLASSROOM: STRATEGIES TO FOSTER INCLUSIVE
     https://www.documentcloud.org/documents/3234845-                    ACADEMIC ENVIRONMENTS AT LARGE RESEARCH UNIVERSITIES,
     University-of-New-Mexico-What-Indians-Report.html.                  EDUCATION ADVISORY BOARD (2013), available at
     16
        See, e.g., Black Student Union, BSU Calls for Action, THE        https://www.mga.edu/student-
     TOWERLIGHT, Apr. 18, 2016, http://thetowerlight.com/bsu-calls-      affairs/docs/Promoting_Diversity_and_Inclusion_in_Classrooms.
     for-action.                                                         pdf.



10   FOUNDATION FOR INDIVIDUAL RIGHTS IN EDUCATION
           3:19-cv-03142-CSB # 5-21                          Page 12 of 36

                                                                                                                     DISCUSSION
	  
to look far; one said she was “hard pressed to find                     University of Oregon ’s team is currently
a school without” a Bias Response Team.20                               known as the “Bias Education and Response
Boston College’s student government described                           Team,”24 and the University of North
them as “ubiquitous.”21                                                 Carolina at Asheville ’s team is the “Bias
                                                                        Incident Response Team.”25 While most team
To a certain extent, FIRE found this to be true.                        names appear to include some variation on “Bias
According to publicly available records, there                          Response Team,” some do not. Arizona State
were at least 231 Bias Response Teams                                   University previously hosted a “Campus
publicized by four-year or post-graduate                                Environment Team,”26 and Illinois State
institutions during 2016. Of these, 143 were at                         University currently utilizes an “Inclusive
public institutions, all of which are bound by the                      Community Response Team.”27 The University
First Amendment, while 88 were at private                               of Central Florida ’s “Just Knights Response
institutions, most of which advertise or commit                         Team” reflects the name of its athletic teams.28
to respecting students’ freedom of expression                           And some institutions do not have a separate
and freedom of academic inquiry in official                             team for bias reports, instead relying on existing
policy. At a conservative estimate,22 at least 2.84                     offices or departments. Some direct reports to
million American students are subject to often-                         police departments,29 various deans30 or human
anonymous reporting systems monitored by                                resources offices,31 or housing authorities.32
administrators and police officers.23 But while
Bias Response Teams are in use at hundreds of                           To better understand these report-and-
institutions, and appear to be growing in                               response systems, and to distinguish them from
number, it does not appear that they can yet be                         other types of speech codes, FIRE views “Bias
found on a majority of campuses.                                        Response Teams” as identified as such or
                                                                        generally adhering to three criteria:
The names and acronyms used for bias reporting
systems vary from campus to campus. The

20                                                                      27
   Email from Bindu Jayne, Assoc. Vice Chancellor for Equity,              Division of Student Affairs, Inclusive Community Response
Diversity & Compliance, Appalachian State Univ. (Feb. 4, 2016),         Team, ILLINOIS STATE UNIV.,
available at                                                            http://studentaffairs.illinoisstate.edu/who/diversity/icrt (last
https://www.documentcloud.org/documents/3233900-                        visited Jan. 1., 2017).
                                                                        28
Appalachian-State-University-Email-Re-Forming.html.                        Just Knights Response Team, UNIV. OF CENT. FLA.,
21
   Boston College UGBC Student Assembly, A Resolution                   http://jkrt.sdes.ucf.edu/bias (last visited Jan. 1, 2017).
                                                                        29
Concerning Bias Incidents, available at                                    See, e.g., USM Public Safety Anonymous Crime Reporting Form,
https://www.documentcloud.org/documents/3233930-Boston-                 UNIV. OF SOUTHERN MAINE, https://usm.maine.edu/police/usm-
College-UGBC-Resolution-Concerning-Bias.html.                           public-safety-anonymous-crime-reporting-form (last visited Jan.
22
   This estimate assumes that each bias reporting system applies        2, 2017) (form for reporting “Bias/hate activity” to campus
only to (1) undergraduate students, unless it is expressly dedicated    police); Human Dignity – Reporting Process, DEPAUL UNIV.,
to a graduate program or campus; (2) at the primary or main             http://dignity.depaul.edu/report.html (last visited Jan. 2, 2017)
campus, unless it is expressly dedicated to a particular campus. It     (“any victim” of a “Bias Incident […] must report the incident to
does not include faculty, staff, or (for the most part) post-graduate   the Public Safety Office” in order to be investigated).
                                                                        30
students or undergraduate students at satellite campuses.                  See, e.g., Office of Student Conduct, PENSACOLA STATE COLLEGE,
23
   Enrollment statistics were calculated using data from the            http://www.pensacolastate.edu/studentconduct (last visited Jan.
Integrated Postsecondary Education Data System, which is                2, 2017) (directing reports of bias incidents to the Office of
compiled by the U.S. Department of Education’s National Center          Student Conduct); Report an Incident, BOWLING GREEN STATE
for Education Statistics. About IPEDS, NATIONAL CENTER FOR              UNIV., https://www.bgsu.edu/dean-of-students/student-
EDUCATION STATISTICS,                                                   conduct/report-an-incident.html (last visited Jan. 2, 2017)
https://nces.ed.gov/ipeds/Home/AboutIPEDS (last visited Jan. 8,         (directing reports to the Office of the Dean of Students).
                                                                        31
2017).                                                                     See, e.g., Bias Incident Report Form, WASH. STATE UNIV.,
24
   Office of the Dean of Students, Bias Education and Response          http://public.wsu.edu/~hrd/programs/hbreport.pdf (last visited
Team, UNIV. OF OREGON, http://dos.uoregon.edu/bias (last visited        Jan. 2, 2017) (directing reporting party to forward the form to the
Jan. 1, 2017).                                                          Human Relations and Diversity office).
25                                                                      32
   Bias Incident Response Team (BIRT), UNIV. OF N.C.,                      See, e.g., Bias Protocol & Illinois Intervenes, UNIV. OF ILL. AT
https://msp.unca.edu/bias-incident-response-team-birt (last             URBANA-CHAMPAIGN, http://housing.illinois.edu/living-
visited Jan. 2, 2017).                                                  options/why-housing/inclusive-communities/bias-protocol (last
26
   ALLAN MICHAEL HOFFMAN ET AL., VIOLENCE ON CAMPUS:                    visited Jan. 2, 2017) (directing reports to a “Residential Life
DEFINING THE PROBLEMS, STRATEGIES FOR ACTION, 300 (1998).               professional”).



                                                           2017 SURVEY OF BIAS REPORTING SYSTEMS IN HIGHER EDUCATION	                        11
                3:19-cv-03142-CSB # 5-21                        Page 13 of 36


     DISCUSSION
     	  
            (1)   a formal or explicit process for or                     student was aware that they could file bias
                  solicitation of                                         reports online, most had never heard the phrase
            (2)   reports from students, faculty,                         “bias incident” before, and the majority had
                  staff, or the community                                 “incorrect interpretations” about its meaning.35
            (3)   concerning offensive conduct or
                  speech that is protected by the                         Broad applications of the term can diminish
                  First Amendment or principles of                        serious misconduct by equating political
                  expressive       or      academic                       squabbles and caustic speech with violent
                  freedom.33                                              criminal conduct. For example, The New York
                                                                          Times was widely and credibly criticized36 for an
     These criteria are designed to include systems                       article37 noting that “[b]ias incidents on both
     that invite reports of protected speech without                      sides have been reported” at the U n i v e r s i t y o f
     specifically labeling it as “bias,” while                            M i c h i g a n , with one student alleging38 that she
     distinguishing speech codes unaccompanied by                         had been “threatened with being lit on fire
     formal or explicit policies for reporting such                       because she wore a hijab.” The article continued:
     incidents.                                                           “Other students were accused of being racist for
                                                                          supporting Mr. Trump … .”39

     C A S T IN G A W IDE N E T FOR B IA S                                Such political criticism can hardly be placed
     IN C IDE N T S                                                       under the same umbrella as true threats of
                                                                          violence. Yet this is precisely what many bias
     What constitutes a “bias incident” varies widely                     reporting systems do. Schools largely define bias
     from campus to campus. As the U n i v e r s i t y o f                incidents to encompass more than hate crimes
     W e s t F l o r i d a puts it, defining the term                     or actionable conduct. Hate crimes—criminal
     “seem[s] like a murky ground to traverse.”34                         conduct undertaken on the basis of a protected
                                                                          characteristic of the victim, which is not
     Even the use of the term “bias incident”                             protected by the First Amendment40—are
     engenders debate and confusion. In a February                        always bias incidents. “Bias incidents,” however,
     2015 audit of C o l g a t e U n i v e r s i t y ’s bias              include speech or expressive conduct that is not
     reporting system, a campus committee reported                        necessarily criminal or in violation of applicable
     that, although the sample size was small, no                         policy.

     33
        The U.S. Department of Justice employed a similar definition of   PM),
     “bias incident” in a 2001 report: “acts of prejudice that are not    http://twitter.com/JessicaValenti/status/806971007307280384.
                                                                          37
     accompanied by violence, the threat of violence, property damage,       Anemona Hartocollis, On Campus, Trump Fans Say They Need
     or other illegal conduct.” U.S. DEPT. OF JUSTICE BUREAU OF           ‘Safe Spaces’, N.Y. TIMES, Dec. 8, 2016,
     JUSTICE ASSISTANCE, HATE CRIMES ON CAMPUS: THE PROBLEM AND           http://www.nytimes.com/2016/12/08/us/politics/political-
     EFFORTS TO CONFRONT IT 5 (Oct. 2001), available at                   divide-on-campuses-hardens-after-trumps-victory.html.
                                                                          38
     https://www.ncjrs.gov/pdffiles1/bja/187249.pdf.                         Police later alleged that the report was false. John Counts, U-M
     34
        What is Bias?, UNIV. OF WEST FLA., http://uwf.edu/offices/bias-   Student’s Claim of Threat for Wearing Hijab Is False, Police Say,
     response/what-is-bias (last visited Jan. 5, 2017).                   MLive.com, Dec. 21, 2016, http://www.mlive.com/news/ann-
     35
        COLGATE UNIVERSITY ADVISORY COMMITTEE ON CAMPUS                   arbor/index.ssf/2016/12/police_say_no_evidence_muslim.html.
     SECURITY, ACCS COMPLIANCE REPORT 2014-15 (2015), available at        While some reports of bias incidents, as with any type of report to
     https://www.documentcloud.org/documents/3234248-Colgate-             authorities, may be false, there is no shortage of true threats (if
     Advisory-Committee-on-Campus-Security.html.                          not acts) of violence similar to that alleged at the University of
     36
        See, e.g., John K. Wilson, Safe Spaces for Conservatives: Why     Michigan.
                                                                          39
     Being Called a Racist Is Not a Bias Incident, ACADEME BLOG, Dec.        Erik Wemple, New York Times Deserts ‘Both Sides’ Language in
     11, 2016, https://academeblog.org/2016/12/11/safe-spaces-for-        Story on Campus Trump Supporters, WASH. POST, Dec. 9, 2016,
     conservatives-why-being-called-a-racist-is-not-a-bias-incident;      https://www.washingtonpost.com/blogs/erik-
     see also, Andre Segura (@andresegura), TWITTER (Dec. 8, 2016,        wemple/wp/2016/12/09/new-york-times-deserts-both-sides-
     5:01 PM),                                                            language-in-story-on-campus-trump-
     http://twitter.com/andresegura/status/806982019674677248;            supporters/?utm_term=.341a5dd304a5.
                                                                          40
     Jessica Valenti (@JessicaValenti), TWITTER (Dec. 8, 2016, 4:17          Wisconsin v. Mitchell, 508 U.S. 476, 484-490 (1993).



12   FOUNDATION FOR INDIVIDUAL RIGHTS IN EDUCATION
           3:19-cv-03142-CSB # 5-21                          Page 14 of 36

                                                                                                                      DISCUSSION
	  
                                                                        protected by the First Amendment unless it falls
Take, for example, the University of Northern                           within certain narrow exceptions carved out by
Iowa ’s definition:41                                                   the Supreme Court: incitement to immediate
                                                                        violence;     so-called     “fighting     words”;
       A bias-related incident is any word or                           harassment44; true threats and intimidation;
       action directed toward an individual                             obscenity; child pornography; and defamation.
       or group based upon actual or                                    Speech is not unprotected simply because it is
       perceived identity characteristics or                            offensive,45 insulting,46 causes anger,47 or is
       background of a group or person that is                          viewed as prejudiced or as “hate speech.”48 If the
       harmful or hurtful. Some bias-related                            speech in question does not fall within one of the
       incidents may be contrary to law or                              listed exceptions, it most likely is protected
       policy, while some may be speech                                 speech.49
       protected by the First Amendment of
       the Constitution of the United States.                           Most reporting systems are predicated on
                                                                        specific, enumerated characteristics. Of the
W estern W ashington University ’s definition                           systems identified by FIRE, 199 (or 86%)
extends to “demonstrations” of bias, including                          explicitly set forth these characteristics. Among
“language, words, signs, symbols, threats, or                           them, the categories vary widely on different
actions that could potentially cause alarm,                             campuses. Each of these teams solicits reports
anger, or fear in others[.]”42 Moreover, the                            about bias against race or religion, and all but
existence of a bias incident under the policy                           one explicitly solicit reports about disability or
turns entirely on whether the complainant                               sexual orientation.50 There is less agreement on
subjectively perceived the incident to be                               more specific categories. For example, while
motivated by bias, rather than on the intent of                         94.5% seek reports of bias based on national
the speaker.43                                                          origin or nationality, only 14.1% explicitly seek
                                                                        reports of bias against immigration or
In targeting speech that may cause “alarm,                              citizenship status.
anger, or fear,” or that might otherwise offend on
the basis of a proscribed subject, universities                         Some categories of “bias” are peculiar. For
expressly set their sights on constitutionally                          example, the University of Kentucky permits
protected speech. All speech is presumptively

41                                                                      47
   Bias Response Protocol, UNIV. N. IOWA, https://uni.edu/brt/bias-        Terminiello v. Chicago, 337 U.S. 1, 4 (1949) (A “function of free
response-protocol#overlay-context=bias-response-protocol (last          speech under our system of government is to invite dispute. It
visited Jan. 5, 2017).                                                  may indeed best serve its high purpose when it induces a
42
   Bias Incident Reporting Form, WESTERN WASH. UNIV.,                   condition of unrest, creates dissatisfaction with conditions as they
http://www.wwu.edu/eoo/bias-incident-response.shtml (last               are, or even stirs people to anger.”).
                                                                        48
visited Jan. 5, 2017).                                                     Eugene Volokh, No, There’s No “Hate Speech” Exception to the
43
   See, e.g., Florida State University Bias Incident Response System,   First Amendment, WASH. POST., May 7, 2015,
FLA. STATE UNIV., http://thecenter.fsu.edu/article/florida-state-       https://www.washingtonpost.com/news/volokh-
university-bias-incident-response-system (last visited Jan. 5,          conspiracy/wp/2015/05/07/no-theres-no-hate-speech-
2017) (“An incident of bias may occur whether the act is                exception-to-the-first-amendment/?utm_term=.2cca993394b8.
                                                                        49
intentional or unintentional”).                                            For a more in-depth discussion of the application of the First
44
   For more on the application of peer harassment law on campus,        Amendment to public universities, and of the principles of
see Azhar Majeed, The Misapplication of Peer Harassment Law on          freedom of speech to the private institutions that promise it, see
College and University Campuses and the Loss of Student Speech          FIRE’s Spotlight on Speech Codes 2017, supra note 11, available at
Rights, 35 J.C. & U.L. 385 (2009), available at                         https://d28htnjz2elwuj.cloudfront.net/wp-
https://ssrn.com/abstract=1400300.	  	                                content/uploads/2016/12/12115009/SCR_2017_Full-
45
   Texas v. Johnson, 491 U.S. 397, 414 (1989) (“If there is a bedrock   Cover_Revised.pdf#page=10.
                                                                        50
principle underlying the First Amendment, it is that the                   The anomaly, at Baylor University, appears to be the result of a
government may not prohibit the expression of an idea simply            lack of effort to promulgate a complete definition, providing that
because society finds the idea itself offensive or disagreeable.”).     bias incidents relate to “race, nationality, religion, gender, age,
46
   Boos v. Barry, 485 U.S. 312, 322 (1988) (First Amendment             etc.” Bias Motivated Incident Support Team, BAYLOR UNIV.,
protects “insulting, and even outrageous, speech”).                     http://www.baylor.edu/student_life/index.php?id=85780 (last
                                                                        visited Jan. 5, 2017).



                                                           2017 SURVEY OF BIAS REPORTING SYSTEMS IN HIGHER EDUCATION	                         13
                  3:19-cv-03142-CSB # 5-21                       Page 15 of 36


     DISCUSSION
     	  
     reports of bias against “smoker status,”51                                  •   Examples of bias incidents at W i l l i a m s
     perhaps as a result of borrowing language from a                                C o l l e g e include “comments on social
     state    law        concerning      employment                                  media about someone’s … political
     discrimination against tobacco users.52                                         affiliations/beliefs.”56 This definition
                                                                                     could include any response to any
     There is also significant divergence when it                                    political view posted on social media, or
     comes to reporting bias based on political                                      even simple criticism of elected officials.
     affiliation, views, or conduct. Worryingly, 21% of
     public institutions seek out reports of bias on the                         •   The U n i v e r s i t y o f C o l o r a d o included
     basis of political affiliation, as opposed to 2.6% of                           both “political philosophy” and “political
     private institutions. Among them, concerns                                      affiliation” as protected classes.57 (It has
     regarding bias against political and social views                               since shut down its Bias Response
     vary:                                                                           Team.)

            •   D a r t m o u t h C o l l e g e lists “political                 •   The U n i v e r s i t y of    K e n t u c k y ’s
                expression” as a potential motivation on                             definition targets, in part, bias against a
                its reporting form53 and defines bias to                             person for his or her “political belief.”58
                include “[t]reating someone negatively
                because of their actual or perceived ….                     Other systems invite reports of even broader
                [p]olitical or social affiliation.”54 This                  ranges of criticism and discussion:
                broad wording could encompass voting
                against a person for campus political                            •   M a c a l e s t e r C o l l e g e ’s now-deleted
                offices or simply criticizing their                                  definition included “bias against another
                political                               speech.                      person based on … his or her
                                                                                     membership in a group … or an
            •   The U n i v e r s i t y o f N o r t h C a r o l i n a a t            individual’s particular characteristics,
                C h a r l o t t e includes “[p]olitical beliefs”                     r o l e , or b e h a v i o r .”59 This definition
                in its definition of bias, and provides the                          could apply to almost any criticism of
                following example: “Drawing pictures or                              anyone.
                cartoons that belittle someone because
                of their beliefs … or political                                  •   Both S y r a c u s e            Univ er s it y     and
                affiliation.”55 This would apply to                                  L o n g w o o d U n i v e r s i t y list political and
                virtually all political cartoons.                                    “social affiliation” as unacceptable
                                                                                     grounds for bias.60 It is nearly impossible


     51                                                                     56
        Bias Incident Report Form, UNIV. OF KY.,                               Questions about Bias and Bias Reporting, WILLIAMS COLLEGE,
     https://docs.google.com/forms/d/e/1FAIpQLSezIXDEHHU1RX-                http://speakup.williams.edu/faq (last visited Jan. 6, 2017).
                                                                            57
     sldceuBDcZioM4buVea9F2CJmaatW61-nDA/viewform (last                        Definitions, UNIV. OF COLO., archived on July 25, 2016 and
     visited Jan. 5, 2017).                                                 available at http://archive.is/hR0ps.
     52                                                                     58
        Unlawful discrimination by employers – Difference in health            Bias Incident Report Form, UNIV. OF KY.,
     plan contribution rates for smokers and nonsmokers and benefits        https://docs.google.com/forms/d/e/1FAIpQLSezIXDEHHU1RX-
     for smoking cessation program participants excepted, KY. REV.          sldceuBDcZioM4buVea9F2CJmaatW61-nDA/viewform (last
     STAT. § 344.040.                                                       visited Jan. 5, 2017).
     53                                                                     59
        Bias Incident Reporting Form, DARTMOUTH COLLEGE,                       What is a bias-related incident?, MACALESTER COLLEGE, archived
     http://www.dartmouth.edu/~opal/act (last visited Jan. 5, 2017).        on Sept. 12, 2016 and available at http://archive.is/27e8C
     54
        Achieving Community Together (A.C.T.) Program, DARTMOUTH            (emphasis added).
                                                                            60
     COLLEGE, http://www.dartmouth.edu/~opal/act (last visited Jan.            What is bias?, SYRACUSE UNIV.,
     5, 2017).                                                              http://www.syracuse.edu/currentstudents/stopbias/whatisbias.h
     55
        What is Bias, UNIV. N.C. BIAS ASSESSMENT AND RESOURCE TEAM,         tml (last visited Jan. 5, 2017); What is Bias?, LONGWOOD UNIV.,
     http://unccdso.uncc.edu/org/biasassessmentandresourceteam14            http://www.longwood.edu/diversity/experiencing-bias/what-is-
     5871/What_Is_Bias (last visited Jan. 31, 2017).                        bias (last visited Jan. 5, 2017).



14   FOUNDATION FOR INDIVIDUAL RIGHTS IN EDUCATION
            3:19-cv-03142-CSB # 5-21                      Page 16 of 36

                                                                                                                   DISCUSSION
	  
            to discern a meaningful limit to this                             Trump supporters by drawing penises
            category.                                                         next to them. Yet another report
                                                                              complained that a pro-Trump student
Some of these examples are likely the result of                               organization was using chalk to write
definitions borrowed from state employment                                    “hate speech” in support of Trump.61
discrimination statutes. Yet asking students to
report one another for broadly defined bias                                   Another series of reports was filed
against their voluntary political or social                                   against a student activist on several
affiliation invites surveillance of and intrusion                             grounds: tweeting that she “hate[s]
into political speech, subjecting it to the scrutiny                          white men”; “refus[ing] to support all
of administrators and police.                                                 students if a student fits the certain
                                                                              stereotype      of  a     white    male”;
                                                                              “display[ing] disturbing apathy [and]
E X A M P L E S OF R E P OR T E D IN C IDE N T S :                            ignorance      and    bitterness”;    and
C A U GHT IN A W IDE N E T , U N IV E R S IT IE S                             “express[ing] profound disregard for the
E N T A N GL E T HE M S E L V E S IN T O                                      lives of students based on race and
R E FE R E E IN G P OL IT IC A L S P E E C H                                  gender and for [police] officers based on
                                                                              their careers.”62
It is not mere speculation that core political
speech, academic discourse, and outspoken                                •   T e x a s T e c h U n i v e r s i t y : The Black
activists are likely to become the subjects of bias                          Student Union (BSU) was reported to
incident reports. FIRE used public records                                   administrators for tweeting “All lives
requests, reviewed similar requests by media                                 don’t matter... White lives don’t matter…
outlets, and examined the sparse public                                      Blue         lives        don’t           matter…
disclosures by Bias Response Teams to discern                                #BlackLivesMatter.” The complainant
what gets reported.                                                          wanted the BSU characterized as a “Hate
                                                                             Group” and complained that the student
The reports we reviewed, which often fail to                                 chapter of the College Democrats
disclose what action (if any) was undertaken in                              planned to release a statement in
response, span the ideological spectrum:                                     support of BSU.63

       •   A p p a l a c h i a n S t a t e U n i v e r s i t y : A       •   U n i v e r s i t y o f C a l i f o r n i a , S a n D i e g o
           student filed a report regarding the 2016                         (UCSD): A student humor publication,
           presidential election, claiming to be                             The Koala, lost its student funding after
           “offended by the politically biased                               satirizing “safe spaces” on campus.64
           slander that is chalked up everywhere                             Spurred by bias incident reports,
           reading ‘TRUMP IS A RACIST’” and                                  specifically one calling on UCSD to “stop
           describing the “slander” as “unlawful.”                           funding” The Koala, administrators
           Another report stated that supporters of                          asked the university’s lawyer to “think
           then-candidate Bernie Sanders were                                creatively” about how to address the
           “destroying” messages chalked by                                  newspaper, which they felt “crosse[d]

61
   Spreadsheet of Incidents Reported, APPALACHIAN STATE UNIV.,       request, available at
produced to the Foundation for Individual Rights in Education in     https://www.documentcloud.org/documents/3255186-Texas-
response to a public records request, available at                   Tech-BSA-Black-Lives-Matter-tweet.html.
                                                                     64
http://www.documentcloud.org/document/3255183-                          Adam Steinbaugh, As ‘The Koala’ Files Lawsuit Against
Appalachian-State-University-Bias-Incident.html.                     University of California, San Diego, Public Records Reveal
62
   APPALACHIAN STATE UNIV., supra note 61.                           Administration’s Censorship, NEWSDESK, June 1, 2016,
63
   Texas Tech University Campus Climate & Incident Reporting         https://www.thefire.org/as-the-koala-files-lawsuit-against-
Form Submitted on July 14, 2016, produced to the Foundation for      university-of-california-san-diego-public-records-reveal-
Individual Rights in Education in response to a public records       administrations-censorship/.



                                                                                             2017 BIAS RESPONSE TEAM REPORT	                15
                 3:19-cv-03142-CSB # 5-21                       Page 17 of 36


     DISCUSSION
     	  
                 the ‘free speech’ line.”65 It didn’t, and The                       concessions from a UNC administrator
                 Koala is suing UCSD with the assistance                             that the Bias Response Team’s efforts
                 of the ACLU of Southern California.66                               may have been improper in some cases.72
                                                                                     UNC subsequently shuttered its Bias
            •   J o h n C a r r o l l U n i v e r s i t y : A summary                Response Team.73
                report recounted that an “[a]nonymous
                student reported that [the] African-                            •   U n i v e r s i t y o f O r e g o n : The Bias
                American Alliance’s student protest was                             Response Team intervened to explain
                making           white            students        feel              “community               standards        and
                uncomfortable.”67                                                   expectations” when students had the
                                                                                    audacity to “express[] anger about
            •   U n i v e r s i t y o f N o r t h e r n C o l o r a d o             oppression.”74 In a separate incident, the
                (UNC):             Two     professors           were                Bias Response Team intervened with the
                investigated for encouraging students to                            reporter and editor of a student
                debate gay and transgender rights in                                newspaper after an anonymous report
                class—including one professor who was                               that the “newspaper gave less press
                responding to a student’s comments on                               coverage to trans students and students
                the issue and encouraging his students to                           of color.”75
                confront            arguments          they      find
                uncomfortable.68             Other          reports             •   U n i v e r s i t y o f M i c h i g a n : A snow
                indicated that students were ordered to                             sculpture perceived to be a “snow penis”
                remove a Confederate flag from their                                was reported.76
                dormitory room because it might offend
                someone.69 These disclosures spurred                            •   C o n n e c t i c u t C o l l e g e : Pro-Palestinian
                letters of inquiry from two state                                   students were reported over flyers
                senators,70 a condemnation from the                                 mimicking Israeli eviction notices to
                Denver Post editorial board,71 and                                  Palestinians, sparking an investigation
     65                                                                    70
        Email from Becky Pettit, Univ. of Cal. San Diego Vice Chancellor      Tyler Silvy, Sen. John Cooke Rips University of Northern
     for Equity, Diversity, and Inclusion, to Daniel Park, Univ. of Cal.   Colorado in Scathing Letter, GREELEY TRIBUNE, July 2, 2016,
     San Diego Chief Campus Counsel, Nov. 13, 2016, available at           http://www.greeleytribune.com/news/local/sen-john-cooke-
     https://d28htnjz2elwuj.cloudfront.net/wp-                             rips-university-of-northern-colorado-in-scathing-letter/.
                                                                           71
     content/uploads/2016/06/01095740/Koala-v-UCSD_Public-                    Denver Post Editorial Board, UNC’s Weak-Kneed Commitment
     Records-and-Bias-Incident-Reports.pdf#page=8.                         to Free Speech, DENVER POST, July 5, 2016,
     66
        Defending Freedom of Speech for Everyone, ACLU Sues UCSD to        http://www.denverpost.com/2016/07/05/uncs-weak-kneed-
     Enforce First Amendment Rights of the Student Press, AM. CIVIL        commitment-to-free-speech/.
                                                                           72
     LIBERTIES UNION OF SAN DIEGO, May 31, 2016,                              Alex Morey, Facing More Troubling Details and Public Outcry,
     https://www.aclusandiego.org/defending-freedom-speech-                Northern Colorado Vows to Reconsider Bias Response Team,
     everyone-aclu-sues-ucsd-enforce-first-amendment-rights-               NEWSDESK, June 27, 2016, https://www.thefire.org/facing-more-
     student-press/.                                                       troubling-details-and-public-outcry-northern-colorado-vows-to-
     67
        JOHN CARROLL UNIV., INTERIM REPORT ON BIAS REPORTING               reconsider-bias-response-team/.
                                                                           73
     SYSTEM SUMMER-FALL 2015 4 (2015) available at                            Adam Steinbaugh, University of Northern Colorado to End ‘Bias
     http://webmedia.jcu.edu/bias/files/2016/02/Bias-Reports-Fall-         Response Team,’ But What Next?, NEWSDESK, Sept. 9, 2016,
     2015-web-rev.-2.24.2016.pdf.                                          https://www.thefire.org/university-of-northern-colorado-to-
     68
        Adam Steinbaugh & Alex Morey, Professor Investigated for           end-bias-response-team-but-what-next/.
                                                                           74
     Discussing Conflicting Viewpoints, ‘The Coddling of The American         Conor Friedersdorf (@conor64), TWITTER (May 14, 2016, 12:29
     Mind’, NEWSDESK, June 20, 2016,                                       PM), https://twitter.com/conor64/status/731521764912730112.
                                                                           75
     https://www.thefire.org/professor-investigated-for-discussing-           UNIVERSITY OF OREGON BIAS RESPONSE TEAM, ANNUAL REPORT
     conflicting-viewpoints-the-coddling-of-the-american-mind/.            2014-2015 10 (2015), archived at
     69
        Tyler Silvy, University of Northern Colorado’s Handling of         http://web.archive.org/web/20151015075754/http://uodos.uoreg
     Speech Deemed Offensive Raises Questions, Concerns, GREELEY           on.edu/Portals/0/BRT/Annual%20Report%202014-2015.pdf.
                                                                           76
     TRIBUNE, June 28, 2016,                                                  Erin Dunne, Snow Penis Reported as Bias-Incident, MICH.
     http://www.greeleytribune.com/news/local/university-of-               REVIEW, Feb. 25, 2016, http://www.michiganreview.com/snow-
     northern-colorados-handling-of-speech-deemed-offensive-               penis-reported-as-bias-incident/.
     raises-questions-concerns/.



16   FOUNDATION FOR INDIVIDUAL RIGHTS IN EDUCATION
            3:19-cv-03142-CSB # 5-21                       Page 18 of 36

                                                                                                                  DISCUSSION
	  
           by a dean.77 The college’s response led to                           to human resources administrators, who
           students occupying the president’s                                   discussed freedom of speech policies
           office, inquiring “about the differential                            with the complainant.83
           treatment of alleged bias incidents on
           campus, particularly why some bias                                   In a separate instance, an anonymous
           incidents       warrant        all-campus                            person reported the student government
           communications and administrative                                    for participating in efforts to encourage
           actions while others do not.”78                                      Cornell to become a sanctuary campus.84

       •   C o l b y C o l l e g e : Logs of bias incident                 •   O h i o S t a t e U n i v e r s i t y : A group of
           reports—which are now hidden from                                   students was reported for sharing
           public view79—show one student                                      memes comparing Hillary Clinton to
           reported for claiming that a student                                Adolf Hitler in a “political discussion,”
           group was racist against white people,                              resulting in a housing employee holding
           while another was reported for using the                            a “mandatory floor meeting about
           phrase “on the other hand,” which was                               triggering events.”85
           perceived as ableist.80
                                                                                Another      student     called     upon
       •   U n i v e r s i t y o f N e w M e x i c o (UNM): A                   administrators to compel the College
           student member of the College                                        Democrats to allow anyone to attend
           Republicans             was     reported      and                    their meetings after the Democrats had
           investigated by the office of the dean of                            asked the student to leave, believing him
           students for criticizing a student and her                           to be a member of the College
           organization by name81 during a public                               Republicans sent to observe the
           debate over whether UNM should cut                                   meeting.86
           ties with Chick-fil-A.82
                                                                                Yet another student reported a chalk
       •   C o r n e l l U n i v e r s i t y : A professor was                  message stating “Build the Wall,” which
           reported for speaking at a rally as a                                the student wanted “erased”; the student
           private citizen and referring to police as                           also requested “a clear message from the
           “terrorists.” The complaint was referred

77
   Lea Speyer, Anti-Israel Students at Connecticut College ‘Occupy’   https://www.abqjournal.com/173096/unm-board-chick-fil-a-to-
Office of School President in Protest Over Investigation of Mock      stay.html; Chick-fil-A to Stay on UNM Campus, KOAT-TV, Feb. 27,
Eviction Notices, ALGEMEINER, May 16, 2016,                           2013, https://www.youtube.com/watch?v=LYUCfnstTro.
                                                                      83
https://www.algemeiner.com/2016/05/16/anti-israel-students-              Bias Incident Summaries: July 1 – August 31, 2016, CORNELL
at-connecticut-college-occupy-office-of-school-president-in-          UNIV.,
protest-over-investigation-of-mock-eviction-notices/.                 http://diversity.cornell.edu/sites/default/files/documents/Aug2
78
   Why We’re Here, OCCUPY FANNING, May 13, 2016,                      016_Incident%20Summaries.pdf.
                                                                      84
http://occupyfanning2.blogspot.com/2016/05/why-were-                     Bias Incident Summaries: July 1 – November 30, 2016, CORNELL
here.html.                                                            UNIV.,
79
   Colby College’s bias incident policy earned that institution the   http://diversity.cornell.edu/sites/default/files/documents/Nov2
dubious honor of being FIRE’s July 2016 Speech Code of the            016_Incident%20Summaries.pdf.
                                                                      85
Month. Samantha Harris, Speech Code of the Month: Colby College,         Bias incident report dated Oct. 23, 2015, OHIO STATE UNIV.,
NEWSDESK, July 20, 2016, https://www.thefire.org/speech-code-         produced to the Foundation for Individual Rights in Education in
of-the-month-colby-college/.                                          response to a public records request, available at
80
   Bias Incident Log, COLBY COLLEGE, archived on July 23, 2016        https://www.documentcloud.org/documents/3255200-Ohio-
and available at http://archive.is/wRwfw.                             State-University-Bias-Assessment-and.html. How OSU
81
   University of New Mexico Hate/Bias Incident Reporting Form,        responded to these reports is unclear, as OSU declined to produce
Feb. 27, 2013, produced to the Foundation for Individual Rights in    “voluminous” records relating to its responses.
                                                                      86
Education in response to a public records request, available at          Bias incident report dated Feb. 1, 2016, OHIO STATE UNIV.,
https://www.documentcloud.org/documents/3234843-                      produced to the Foundation for Individual Rights in Education in
University-of-New-Mexico-Chick-Fil-a-Report.html.                     response to a public records request, available at
82
   Astrid Galvin, UNM Board: Chick-fil-A to Stay, ALBUQUERQUE         https://www.documentcloud.org/documents/3418811-Ohio-
JOURNAL, Feb. 27, 2013,                                               State-University-College-Democrats-Report.html. 	  



                                                                                             2017 BIAS RESPONSE TEAM REPORT	             17
                   3:19-cv-03142-CSB # 5-21                              Page 19 of 36


     DISCUSSION
     	  
                  university that this type of hate speech                                     dressing up as the “Three Blind Mice” for
                  will not be allowed.”87                                                      Halloween, which the complainant
                                                                                               feared might offend others who might
                  (OSU’s police chief, in an article posted                                    believe the costumes were making fun of
                  on OSU’s Bias Assessment and Response                                        disabilities.93
                  Team’s website, recommends that
                  students who are “verbally insulted or                                  •   C a s e W e s t e r n R e s e r v e U n i v e r s i t y
                  confronted by someone with whom you                                         (CWRU): A professor was reported for a
                  strongly disagree” should “not engage in                                    writing assignment that challenged
                  debate.”)88                                                                 students to “[w]rite about a gay child
                                                                                              being kicked out of their house, and
            •   U n i v e r s i t y o f T e x a s a t A u s t i n :89 The                     make the audience feel sorry for the
                Campus Climate Response Team                                                  person kicking them out.”94
                (CCRT) fielded dozens of reports about a
                conservative student group’s protest of                                        Another CWRU professor was reported
                affirmative action in the form of an                                           because, among other things, students
                “affirmative action bake sale.”90 94% of                                       were “required to read plays with racist
                the reports sought disciplinary action.                                        depictions of First Nations people.”95
                Administrators met with the student
                group following the reports and                                                A third CWRU professor was reported
                acknowledged in an open letter that it                                         for asking students who were neither
                was the student group’s “right to” engage                                      citizens nor permanent residents to
                in the protest.91 The CCRT’s annual                                            raise their hands, then pointing out that
                report also disclosed that “[f]aculty and                                      they could be sued anywhere.96 This
                student commentary in the classroom                                            appears to have been an exercise in
                perceived as derogatory and insensitive”                                       explaining residency and venue during a
                was an example of the “types of                                                law school course on civil procedure.97
                incidents” reported to the CCRT.92
                                                                                               There is no public indication as to
            •   U n i v e r s i t y o f W i s c o n s i n —P l a t t e v i l l e :             whether CWRU intervened in any of
                Documents acquired by Heat Street                                              these cases.
                showed that students were reported for

     87                                                                              91
        Bias incident report dated Apr. 18, 2016, OHIO STATE UNIV.,                     Statement From Dr. Gregory Vincent About the Young
     produced to the Foundation for Individual Rights in Education in                Conservatives of Texas’s Bake Sale, UNIV. OF TEXAS AT AUSTIN,
     response to a public records request, available at                              Sept. 27, 2013,
     https://www.documentcloud.org/documents/3418842-Ohio-                           http://diversity.utexas.edu/news/2013/09/27/statement-from-
     State-University-Build-the-Wall-Report.html.                                    dr-gregory-vincent-about-the-young-conservatives-of-texass-
     88
        Paul S. Denton, How OSU Police Respond to Incidents of Bias or               bake-sale/.
                                                                                     92
     Intimidation, OHIO STATE UNIV.,                                                    UNIVERSITY OF TEXAS AT AUSTIN CAMPUS CLIMATE RESPONSE
     http://studentlife.osu.edu/bias/pdfs/how-osu-police-respond-to-                 TEAM, supra note 90 at p. 15.
                                                                                     93
     incidents-of-bias-or-intimidation.pdf (last visited Jan. 31, 2017);                Jillian Kay Melchior, ‘Bias Incident Team’: Students’ Three Blind
     see also, Bias Response Tools, OHIO STATE UNIV.,                                Mice Halloween Costume ‘Makes Fun of a Disability’, HEAT
     http://studentlife.osu.edu/bias/bias-response-tools.aspx (last                  STREET, Aug. 3, 2016, https://heatst.com/culture-wars/bias-
     visited Jan. 6, 2017) (linking to Chief Denton’s article as one of its          incident-team-students-three-blind-mice-halloween-costume-
     “bias response tools”).                                                         makes-fun-of-a-disability/.
     89                                                                              94
        UT Austin asked FIRE to pay $2,437.20 for records relating to                   Bias Reporting System (BRS), CASE WESTERN RESERVE UNIV.,
     how its CCRT responded, although other Texas institutions                       archived on Sept. 12, 2016 at http://archive.is/kpceX.
                                                                                     95
     provided such records at no cost. We declined.                                     Id.
     90                                                                              96
        UNIVERSITY OF TEXAS AT AUSTIN CAMPUS CLIMATE RESPONSE                           Id.
                                                                                     97
     TEAM, CAMPUS CLIMATE TREND REPORT, 2013-2014 20 (2014),                            28 U.S.C. § 1391 (2011).
     available at
     http://utexas.app.box.com/s/88ccrqlayd41b1nzqjos7z3izkrepol3.



18   FOUNDATION FOR INDIVIDUAL RIGHTS IN EDUCATION
           3:19-cv-03142-CSB # 5-21                         Page 20 of 36

                                                                                                                      DISCUSSION
	  
To be sure, Bias Response Teams also field a                          Some 42% of Bias Response Teams include
number of reports of conduct not protected by                         police or security officials. By including police
the First Amendment. For example, many                                and student conduct administrators on their
reports involve vandalism, assault, or true                           Bias Response Teams, schools send a message to
threats motivated by bias. These, however, are                        students that undercuts claims of respect for
acts that may be reported to existing resources,                      freedom of expression: If you say something that
such as student conduct administrators or police                      offends someone, you may (or in some cases will)
departments. Schools could also invite students                       be investigated by police. Their inclusion can
to report unlawful conduct using online                               also lead universities to use police to investigate
reporting systems, or even to a team set aside to                     offensive speech or anonymous speakers.102 For
address unlawful conduct motivated by bias. But                       example, at E v e r g r e e n S t a t e C o l l e g e ,
schools are implementing broad definitions of                         administrators responded to anonymous flyers
“bias” to expressly invite reports of protected                       critical of, among other things, Black Lives
speech, including a broad range of political                          Matter, by emailing students:103
speech, and they often do so without any training
on First Amendment rights.                                                   The College wants to identify the
                                                                             individual(s) engaged in posting and
                                                                             distributing these flyers. If you have
W HO S C R U T IN IZ E S T HE S P E E C H?                                   any information about who may be
P OL IC E , C ON DU C T A DM IN IS T R A T O R S ,                           doing this, it is critical that you contact
A N D M E DIA R E L A T ION S S T A FF                                       Police Services or provide information
                                                                             anonymously using the online
Having cast a wide net, who reviews the reported                             incident report form.
speech? Bias Response Teams are often
populated by police and student conduct                               Including student conduct administrators, as do
administrators. They also include, to a lesser                        approximately 63% of Bias Response Teams,
extent, media relations administrators, faculty                       also sends a chilling message. Students
members, and students.                                                summoned to meet with a member of the office
                                                                      of the dean of students are likely to view the
Some institutions, including the U n i v e r s i t y o f              meeting not as educational, but as punitive. Even
W es t         F l o r i d a 98 and M o n t a n a      St a t e       when the intention is not punitive,
U n i v e r s i t y ,99 embed police or security officials            administrators are likely to approach “offensive”
within their Bias Response Teams. Others, such                        speech or sharp disagreement from a conflict-
as the U n i v e r s i t y o f M o n t a n a 100 and D e P a u l      resolution perspective. This approach may
U n i v e r s i t y ,101 direct reports straight to police or         conflict with a student speaker’s purpose; many
security officers.                                                    use speech to heighten or clarify conflict and
                                                                      disagreement in order to further their message.



98                                                                    101
   About Us, UNIV. OF WEST FLA., http://uwf.edu/offices/bias-             Reporting Process, DEPAUL UNIV.,
response/about-us (last visited Jan. 9, 2017) (including Chief of     http://dignity.depaul.edu/report.html (last visited Jan. 9, 2017)
University Police on its Bias Response Team).                         (directing reports to the DePaul Public Safety Office).
99                                                                    102
   Bias Incident Response Team, MONT. STATE UNIV.,                        The First Amendment protects anonymous speech and
http://www.montana.edu/biasreporting/BIRT.html (last visited          association. See, e.g., Talley v. California, 362 U.S. 334, 357 (1960)
Jan. 9, 2017) (Bias Incident Response Team includes a                 (anonymous pamphleteering), NAACP v. Alabama, 357 U.S. 449,
“representative from the Montana State University Police              462 (1958) (anonymous association).
                                                                      103
Department”).                                                             Bias Related Incident – April 19 Flyers, EVERGREEN STATE
100
    Hate Crime Form, UNIV. OF MONT.,                                  COLLEGE, Apr. 19, 2016, produced to the Foundation for
http://www.umt.edu/police/Police/Hate%20Crime%20Form.ph               Individual Rights in Education in response to a public records
p (last visited Jan. 9, 2017) (Police department soliciting reports   request and available at
of bias incidents, including “Leafleting” and the use of slurs).      https://www.documentcloud.org/documents/3418430-
                                                                      Evergreen-State-College-April-19-2016-Flyers.html.	  	  



                                                                                               2017 BIAS RESPONSE TEAM REPORT	                19
                3:19-cv-03142-CSB # 5-21                      Page 21 of 36


     DISCUSSION
     	  
     Including media relations administrators is also                 offensive speech, as well as principles of
     concerning, because it suggests that a school’s                  academic freedom. That may explain why the
     decision to respond to offensive speech may be                   U n i v e r s i t y o f N o r t h e r n C o l o r a d o ’s Bias
     driven by the potential impact to the school’s                   Response Team warned at least one professor
     reputation. Where this is the case, it undermines                that he could face lengthy, intrusive
     the notion implicitly underlying Bias Response                   investigations for permitting students to debate
     Teams that universities are primarily concerned                  controversial issues in class.105
     with providing a safe environment.

     And there is reason to be concerned that                         B IA S R E S P ON S E T E A M S M A Y E X P OS E
     universities’ responses may be driven by a desire                U N IV E R S IT IE S T O FIR S T A M E N DM E N T
     to manage the institutions’ reputation at the                    L A W S U IT S
     expense of protecting freedom of expression. At
     the U n i v e r s i t y o f N e w M e x i c o , administrators   To date, FIRE is aware of no legal challenges to a
     wanted to rush to release a statement from the                   bias reporting system. It’s unclear whether a
                                                Office of the         legal challenge could be mounted by a student or
                                                President “rather     faculty member based on the mere existence of
                                                than waiting for      such a system. However, each time a Bias
                                                the media to get      Response Team embarks upon an investigation
                                                ahold of” flyers      or intervention with the reported person, it risks
                                                critical of the       exposing the institution and its administrators
                                                university’s logo,    to claims under the First Amendment.
                                                which included
                                                      conquistadors   That a university provides a mechanism for
                                                but not Native        community members to share information
     Americans.104 These flyers were perceived by the                 concerning offensive speech may not, alone,
     Bias Response Team as a threat to Native                         amount to a justiciable First Amendment
     Americans because the mock logo incorporated                     controversy. In Laird v. Tatum (1972), the
     skulls and bones underneath the feet of                          Supreme Court of the United States held that the
     conquistadors—a rather obvious criticism of the                  “mere existence” of broad, intelligence-
     treatment of Native Americans in the New                         gathering programs does not, “without more,”
     Mexico area. Ultimately, it was faculty members                  impermissibly chill speech.106
     on the Diversity Council who placed the flyers in
     context. Without their intervention, it is                       The First Amendment, however, does not simply
     possible that administrators who erroneously                     restrict the government from expressly
     viewed the flyers as threatening could have                      penalizing or prohibiting speech. It also
     continued their investigation and initiated                      prohibits “adverse government action against an
     charges.                                                         individual because of First Amendment
                                                                      freedoms.”107 When universities depart from the
     In other words, the lack of faculty or student                   Laird baseline by mounting investigations or
     membership may deprive Bias Response Teams                       interventions with offending speakers, they
     of valuable insight into instances of purportedly                expose themselves to the possibility of a First

     104                                                              105
        See emails and photos produced to the Foundation for              Jillian Kay Melchior, Colorado ‘Bias Response Team’
     Individual Rights in Education by the University of New Mexico   Threatened Prof to Change His Lessons, HEAT STREET, July 5, 2016,
     in response to a public records request, available at            https://heatst.com/culture-wars/bias-response-team-
     https://www.documentcloud.org/documents/3234845-                 threatened-prof-with-title-ix-vii-probe/.
                                                                      106
     University-of-New-Mexico-What-Indians-Report.html.                   Laird v. Tatum, 408 U.S. 1, 10 (1972).
                                                                      107
                                                                          Izen v. Catalina, 398 F.3d 363, 367 (5th Cir. 2005).



20   FOUNDATION FOR INDIVIDUAL RIGHTS IN EDUCATION
           3:19-cv-03142-CSB # 5-21                         Page 22 of 36

                                                                                                                      DISCUSSION
	  
Amendment retaliation claim. This exposure                             the institution, or to provide resources to a
isn’t limited to legal action against the                              complaining student, these goals are
university; because many First Amendment                               unobjectionable on First Amendment grounds.
principles are so well established under the law,                      But the reality is that Bias Response Teams are
members of a Bias Response Team risk being                             generally intended to deter offensive speech and
held personally liable for their actions in some                       conduct. Their goal is to chill speech that the
circumstances.                                                         institution or its constituents find offensive or
                                                                       unkind.111
To mount a First Amendment retaliation claim,
for example, an aggrieved party must                                   When Bias Response Teams intervene directly
demonstrate three things: “first, that his speech                      with the reported student, the risk of exposing
or act was constitutionally protected; second,                         the university to First Amendment claims
that the defendant's retaliatory conduct                               increases. Bias Response Teams often submit
adversely affected the protected speech; and                           speech to the review of police and campus
third, that there is a causal connection between                       conduct administrators, who launch an
the retaliatory actions and the adverse effect on                      “investigation”112 or bring “charges”113 against
speech.”108 Whether government conduct has an                          the “respondent,”114 who may be summoned for
adverse effect is determined by an objective                           a “hearing”115 and found “guilty”116 or be
standard: if the retaliatory conduct “would likely                     provided with an “educational”117 reprimand—
deter ‘a person of ordinary firmness’ from the                         or, in the case of L o n g w o o d U n i v e r s i t y ,
exercise of First Amendment rights.”109 The                            “education sanctions.”118 This is the language of
retaliatory conduct need not be successful, as                         punitive systems, not educators, and it is likely
the cause of action is intended to address                             to be perceived as such by students and by
“conduct that tends to chill [speech], not just                        courts. Simply calling a quasi-punitive response
conduct that freezes it completely.”110                                system “educational” doesn’t make it so. After
                                                                       all, many institutions already describe at least
To the extent that Bias Response Teams are used                        some of their punitive measures as “educational”
to better understand students’ perspectives, to                        in nature.119
prepare general programming to constituents of

108
    Bennett v. Hendrix, 423 F.3d 1247, 1250 (11th Cir. 2005).          motivated incidents and the Tolerance Program and will give
109
    Id.                                                                her/him the opportunity to respond to the report.”).
110                                                                    115
    Constantine v. Rectors & Visitors of George Mason Univ., 411           See, e.g., Student Reporting of Bias-Related Incidents, supra note
F.3d 474, 500 (4th Cir. 2005) (emphasis in original).                  113 (describing a “hearing with the Student Conduct
111
    Rio Fernandes, In a Charged Climate, Colleges Adopt Bias-          Administrator”).
                                                                       116
Response Teams, CHRON. OF HIGHER EDUC., Feb. 1, 2016,                      See, e.g., Difference Between a Hate Crime and a Bias Incident,
http://www.chronicle.com/article/In-a-Charged-Climate-                 DAVIDSON COLLEGE, http://www.davidson.edu/student-
Colleges/235120 (describing how Ohio State University formed a         life/multicultural-life/hate-crime-and-bias-incidents (last visited
bias response team because “they needed a proactive means to           Jan. 30, 2017) (“Professors who make pejorative comments or
prevent occurrences of offensive speech”).                             stereotypes about a protected class of people … are also guilty of
112
    See, e.g., Discrimination Cases, Fall 2015, UNIV. OF CAL. DAVIS,   commiting [sic] a bias incident.”).
                                                                       117
http://reporthateandbias.ucdavis.edu/fall_2015.html (last visited          See, e.g., Bias and Discrimination Response Protocol, COLUMBIA
Jan. 30, 2017) (“Offensive classroom comments, course content”         COLLEGE, https://www.cc-
resulted in an “Investigation”).                                       seas.columbia.edu/studentlife/bias/protocol (last visited Jan. 30,
113
    See, e.g., Student Reporting of Bias-Related Incidents, STATE      2017) (“Columbia College and Columbia Engineering students
UNIV. OF N.Y. GENESEO,                                                 involved in perpetrating a hate crime/ bias incident will be subject
https://www.geneseo.edu/diversity/procedures (last visited Jan.        to an educational and/or disciplinary process determined by
30, 2017) (in a “Level I” incident, “the accused student is made       Judicial Affairs.”).
                                                                       118
aware of the charges and has a hearing with the Student Conduct            Bias & Hate Incidents, LONGWOOD UNIV.,
Administrator”).                                                       http://www.longwood.edu/diversity/experiencing-bias/bias--
114
    See, e.g., Tolerance Program Annual Report: 2014-2015, UNIV. OF    hate-incidents (last visited Jan. 9, 2017).
                                                                       119
ILL. AT URBANA-CHAMPAIGN, at 4, available at                               See, e.g., Missouri State University, which promises not to
http://www.conflictresolution.illinois.edu/tolerance/downloads/        “discipline” through its Bias Response Team, but instead “provide
toleranceReport_1415.pdf (“If a meeting with the respondent(s)         educational opportunities for those engaging in speech contrary
occurs, the assigned [Bias Incident Investigation Team] member         to … values [of diversity and inclusion.]” Its Code of Conduct,
will provide her/him with general information about bias-              however, is also “intended to be educational in nature[.]” If



                                                                                                2017 BIAS RESPONSE TEAM REPORT	                21
                3:19-cv-03142-CSB # 5-21                          Page 23 of 36


     DISCUSSION
     	  
     Even the public pronouncement that an                                         and that no one has been prosecuted
     investigation is underway—particularly when                                   for their possession or sale. But though
     conducted by law enforcement—can itself have a                                the Commission is limited to informal
     chilling effect.120 While universities need not                               sanctions—the threat of invoking legal
     remain silent about offensive speech, going                                   sanctions and other means of
     “beyond simple vocal condemnation” and                                        coercion,        persuasion,         and
     implying that particular instances of protected                               intimidation—the       record      amply
     speech may be punished can amount to a                                        demonstrates that the Commission
     violation of the First Amendment.121                                          deliberately set about to achieve the
                                                                                   suppression of publications deemed
     The Supreme Court’s perspective in Bantam                                     “objectionable” and succeeded in its
     Books, Inc. v. Sullivan (1963) is instructive.                                aim. We are not the first court to look
     There, the state of Rhode Island established a                                through forms to the substance and
     commission whose goal was to, among other                                     recognize that informal censorship
     things, “educate the public” about books and                                  may sufficiently inhibit the circulation
     printed materials it viewed as obscene, acting as                             of publications … .
     a gatekeeper to “investigate and recommend the
     prosecution” of persons found to be distributing                        Bias Response Teams are arguably quite
     obscene     materials.122    The    commission                          comparable to the Rhode Island commission
     promulgated       lists   of     “objectionable”                        discussed in Bantam Books. While they might
     publications to police departments and, when                            protest that they are intended not to punish
     booksellers      were      reportedly     selling                       speech but to discourage speech contrary to the
     objectionable material, the commission sent                             values of the institution, even if that speech is
     them notices suggesting that the commission                             protected,    Bias    Response      Teams    are
     had the power to recommend prosecution if                               nevertheless intended to chill speech. By using
     materials were found to be obscene.123 The                              the language, tools, and administrators
     Supreme Court held that the commission’s claim                          associated with disciplinary systems, Bias
     that it simply “exhort[ed]” publishers to avoid                         Response Teams risk being perceived as
     distributing obscenity, and could not itself                            intimidating, not educating. While some
     punish booksellers, was “untenable”:124                                 systems strike an appropriate balance by, among
                                                                             other things, limiting their definitions of
            It is true that [the] books have                                 reportable conduct to speech unprotected by the
            not been seized or banned by the State,                          First Amendment,125 the vast majority do not.

     discipline can be described as educational, then an “educational”       freedom of political association, and freedom of communication
     response which is mandatory or lacks substance may be perceived         of ideas, particularly in the academic community.”); see also
     as disciplinary. Cf. Bias Response Team, MO. STATE UNIV.,               Coszalter v. City of Salem, 320 F.3d 968, 976 (9th Cir. 2003) (an
     https://www.missouristate.edu/dos/268885.htm (last visited Jan.         “unwarranted disciplinary investigation” alone amounted to an
     11, 2017); Code of Student Rights and Responsibilities, MO. STATE       adverse employment action in a First Amendment retaliation
     UNIV.,                                                                  case).
                                                                             121
     https://www.missouristate.edu/policy/G5_01_StudentRightsand                 Levin v. Harleston, 966 F.2d 85, 89-90 (2d Cir. 1992); but see
     Responsibilities.htm (last visited Jan. 11, 2017).                      Stolle v. Kent State Univ., 610 Fed. App’x 476, 482-83 (6th Cir.
     120
         See generally Adam Steinbaugh, The Chilling Effect of               2015) (faculty member verbally reprimanded for sending letter to
     Investigations, NEWSDESK, May 11, 2016,                                 legislator on university letterhead in violation of policy amounted
     https://www.thefire.org/the-chilling-effect-of-investigations/;         to “de minimus” act insufficient to deter person of ordinary
     see also Sweezy v. New Hampshire, 354 U.S. 234, 245 (1957)              firmness from First Amendment activities).
                                                                             122
     (“There is no doubt that legislative investigations, whether on a           Bantam Books, Inc. v. Sullivan, 372 U.S. 58, 59-60 (1963).
                                                                             123
     federal or state level, are capable of encroaching upon the                 Id. at 62-63.
                                                                             124
     constitutional liberties of individuals. It is particularly important       Id. at 66-67 (footnotes omitted).
                                                                             125
     that the exercise of the power of compulsory process be carefully           See, e.g., Azhar Majeed, UW-Madison Demonstrates What a
     circumscribed when the investigative process tends to impinge           ‘Green Light’ Definition of a Bias Incident Looks Like, NEWSDESK,
     upon such highly sensitive areas as freedom of speech or press,         Oct. 6, 2016, https://www.thefire.org/uw-madison-demonstrates-



22   FOUNDATION FOR INDIVIDUAL RIGHTS IN EDUCATION
           3:19-cv-03142-CSB # 5-21                         Page 24 of 36

                                                                                                                    DISCUSSION
	  

The prospect of a retaliation claim should alarm                      DESPITE ACKNOW LEDGING FIRST
colleges and universities. The central question of                    AMENDMENT TENSIONS, UNIVERSITIES
such a claim—whether the conduct would deter                          PROVIDE LITTLE IF ANY TRAINING
a person of ordinary firmness from continuing to
speak—is fact-based, meaning it’s unlikely to be                      The First Amendment issues faced by Bias
resolved before summary judgment, increasing                          Response Teams are complex, nuanced, and
universities’ legal exposure.126 Additionally,                        fraught with potential pitfalls that may lead
many of the scattered decisions on what meets                         public institutions into costly lawsuits. Leaving
the “ordinary firmness” test are based in the                         aside legal risks, Bias Response Teams also risk
context of government employment, where the                           conflicting with essential principles of academic
government’s interest is given substantially                          freedom, freedom of expression, and freedom of
more weight, than in the context of retaliation                       inquiry. Yet despite these risks, few Bias
against a non-employee.127                                            Response Teams receive meaningful training, if
                                                                      any, on the contours of these issues.
This is not to say that universities must refrain
from criticizing or condemning offensive                              Of institutions surveyed, 84              (50.6%)
conduct or speech. Criticism is not censorship,                       acknowledge a tension with freedom of speech,
whether it is broadcast to the student body or                        freedom of inquiry, or academic freedom on
public at large or instead sent directly to a                         their websites or in their policies. Of these, 50
student. University officials retain their own                        are public institutions and 34 are private.
First Amendment right to contribute to
discourse on campus and can do so without                             While    Bias    Response      Team      training
creating a substantial risk of a First Amendment                      requirements and materials were not part of
retaliation claim.128 The tools universities                          FIRE’s survey, FIRE has utilized state public
deploy in response to speech, how they are                            records requests to explore the types of training
deployed, and how universities describe these                         required of members of Bias Response Teams.
systems to students matter.                                           Although FIRE has issued or reviewed dozens of
                                                                      public records requests to universities seeking
Finally, because universities often keep opaque                       training materials distributed to Bias Response
records documenting their interventions with                          Teams, we’ve only seen materials from one
reported     speakers     (discussed      below),                     school, Louisiana State University , that
universities have a diminished ability to argue                       provided substantive training on First
that such interventions provided meaningful                           Amendment issues.129
education, as opposed to a chilling instruction to
stop speaking.

what-a-green-light-definition-of-a-bias-incident-looks-like           information to defend itself against any criticism by the dean was
(definition of bias incidents consistent with standard for peer-on-   a reservation of “their own first amendment right to speak out,”
peer hostile environment harassment standard in an educational        and the subjective chill resulting was insufficient to establish a
setting, as set forth in Davis v. Monroe County Bd. of Educ., 526     justiciable controversy); see also, Nunez v. City of Los Angeles,
U.S. 629, 651 (1999)).                                                147 F.3d 867, 875 (9th Cir. 1998) (concluding in the employment
126
    Thompson v. Ohio State Univ., 990 F. Supp. 2d 801, 809 (S.D.      context that merely being “bad-mouthed and verbally threatened”
Ohio) (retaliation claim against professor proper where the           by supervisors was insufficient, and that it “would be the height of
professor allegedly filed charges against a student in retaliation    irony, indeed, if mere speech, in response to speech, could
for criticism of a colleague, as issue of whether an action is        constitute a First Amendment violation”); but see De Leon v.
sufficient to deter a person of ordinary firmness) (citing            Little, 1999 U.S. Dist. LEXIS 23091, at *13-14 (D. Conn. Sept. 29,
Wurzelbacher v. Jones-Kelley, 675 F.3d 580, 584 (6th Cir. 2012)).     1999) (criticizing Nunez as inconsistent with Supreme Court
127
    See generally Kinney v. Weaver, 367 F.3d 337, 358-60 (5th Cir.    precedent in that threats of dismissal can support First
2004) (noting that First Amendment analyses proceed on a              Amendment retaliation claims).
                                                                      129
“spectrum”).                                                              FIRE is currently sponsoring a First Amendment lawsuit
128
    See, e.g., Samad v. Jenkens, 845 F.2d 660, 663 (6th Cir. 1988)    against Louisiana State University over its treatment of a former
(university’s statement to outgoing dean that it would release



                                                          2017 SURVEY OF BIAS REPORTING SYSTEMS IN HIGHER EDUCATION	                        23
                3:19-cv-03142-CSB # 5-21                        Page 25 of 36


     DISCUSSION
     	  
     Other institutions, despite acknowledging that                       “consequences” for bias incidents, asserted that
     identifying First Amendment issues can be                            there are “no laws for bias incidents” and that
     nuanced, do not appear to provide training. For                      the team doesn’t “get the firm backing through
     example, the U n i v e r s i t y o f C a l i f o r n i a , S a n     law or the institution in general about these
     D i e g o (U C S D ) notes on its website that “[i]ssues             topics.”133  A    contemporaneous       training
     pertaining to freedom of speech and expression                       slideshow indicated that Bias Response Team
     can be very complicated and confusing.”130 The                       members would be trained on “legal issues”
     university’s definition of “bias incidents”                          without elaboration.134 None of the materials
     likewise observes that the “protection of                            provided to FIRE indicate that any training on
     freedom of expression, including controversial                       First Amendment issues was provided.
     speech and sometimes even offensive or hurtful
     words, is vital to a community of teachers and
     learners” and that some “acts of bias may either                     A R E S IS T A N C E T O T R A N S P A R E N C Y
     not be severe enough to violate policy or be
     protected expressions of speech.”131 Yet despite                     With few exceptions, Bias Response Teams
     freedom of expression being both “complicated”                       suffer from a lack of transparency, and
     and “vital,” the University of California’s Office                   universities are too often willing to stonewall
     of the President, responding on UCSD’s behalf to                     public records requests concerning their teams.
     a public records request issued by FIRE, did not                     While protecting the privacy of both reporting
     produce any training materials relating to the                       and reported parties is important, this hesitance
     First Amendment at UCSD.                                             to engage in meaningful transparency is
                                                                          worrisome. The ways in which universities
     Another school, L o n g w o o d U n i v e r s i t y ,                respond to offensive speech and discrimination
     claimed as recently as August 2016 that because                      are of particular public concern,135 and doing so
     universities could not impose “campus judicial                       without being transparent, or being selectively
     codes that include specific prohibitions related                     transparent,136 risks being seen as an effort to
     to bias and hate” under the First Amendment, it                      hide incidents from the community.
     instead “train[s] board members to identify bias-
     related behavior and include appropriate                             Approximately 28% of institutions with bias
     education sanctions when a student is found                          reporting systems do not even disclose who
     responsible.”132 An August 2016 “Bias Response                       reviews the reports. If universities are unwilling
     Team Training” memorandum, in discussing                             to publicly identify who is responsible for

     faculty member, Teresa Buchanan, but the case does not involve       Education in response to a public records request, available at
     the school’s Bias Response Team.                                     https://www.documentcloud.org/documents/3288824-
                                                                          Longwood-University-Bias-Response-Team-Training.html.	  	  
     130
         Freedom of Speech and Expression at UC San Diego, UNIV. CAL.,
                                                                          135
     SAN DIEGO, https://students.ucsd.edu/student-                            See, e.g., Black Student Union, BSU Calls for Action, THE
     life/diversity/expression (last visited Dec. 29, 2016).              TOWERLIGHT, Apr. 18, 2016, http://thetowerlight.com/bsu-calls-
     131
         Frequently Asked Questions, UNIV. CAL., SAN DIEGO OFFICE FOR     for-action (student group, “disheartened by the lack of
     THE PREVENTION OF HARASSMENT & DISCRIMINATION,                       communication and transparency” concerning a student’s
     http://ophd.ucsd.edu/faq/index.html#What-are-bias-incidents?         conduct, calls upon administrators to take acts “to ensure that
     (last visited Dec. 29, 2016).                                        hate bias on this campus is heavily policed, reported, and made
     132
         Bias & Hate Incidents, LONGWOOD UNIV., archived on Aug. 26,      transparent”).
                                                                          136
     2016 and available at                                                    See, e.g., Lea Speyer, Anti-Israel Students at Connecticut College
     http://web.archive.org/web/20160826220917/http://www.longw           ‘Occupy’ Office of School President in Protest Over Investigation of
     ood.edu/diversity/45365.htm.                                         Mock Eviction Notices, THE ALGEMEINER, May 16, 2016,
     133
         Bias Response Team Training (Handout), LONGWOOD UNIV.,           http://www.algemeiner.com/2016/05/16/anti-israel-students-at-
     Aug. 11, 2016, produced to the Foundation for Individual Rights in   connecticut-college-occupy-office-of-school-president-in-
     Education in response to a public records request, available at      protest-over-investigation-of-mock-eviction-notices (students
     https://www.documentcloud.org/documents/3288823-                     protest, in part, over mass email concerning political protest
     Longwood-University-Bias-Response-Team-Training.html.                labeled as a bias incident, when other bias incidents weren’t
     134
         Bias Response Team Training (Slideshow), LONGWOOD UNIV.,         similarly announced).
     Aug. 11, 2016, produced to the Foundation for Individual Rights in



24   FOUNDATION FOR INDIVIDUAL RIGHTS IN EDUCATION
            3:19-cv-03142-CSB # 5-21                          Page 26 of 36

                                                                                                                        DISCUSSION
	  
reviewing and responding to reports, then                                complaints; and the composition, policies, and
students, faculty, and the public will be hindered                       training of their Bias Response Teams. While
in holding public servants accountable.                                  most complied with both the letter and spirit of
Similarly, a refusal to identify Bias Response                           the law,141 a number have resisted. Ominously,
Team members does not instill confidence that                            even where schools produce records, those
schools take complaints seriously by devoting                            records often fail to substantially document the
capable people to overseeing them.                                       actions the university took in response to the
                                                                         report, instead stating that the respondent was
And while many Bias Response Teams purport                               provided with “education.” This does not inspire
to exist for the purpose of keeping statistics, the                      confidence that the response was meaningful
statistics themselves are rarely published. The                          education, as opposed to a reprimand.
U n i v e r s i t y o f C a l i f o r n i a , for example,
developed its multi-campus reporting system in                           Justice Louis Brandeis famously opined that
2010 with the “[p]rimary purpose” of “statistical                        sunlight was the best of disinfectants.142 But a
reporting,”137 yet it appears to have never                              popular tactic of sunshine-shy administrators is
published statistics. The University of California                       the employment of hefty fees to locate and
Office of the President, in response to a public                         redact public records, notwithstanding open
records request for all statistics,138 only provided                     records laws encouraging universities to reduce
statistics last compiled in 2012 and apparently                          or waive fees when releasing documents that
never published.139 Some institutions publish                            would serve the public interest. The U n i v e r s i t y
statistics on periodic bases, with varying degrees                       o f N o r t h e r n C o l o r a d o attempted to charge
of transparency. And while the Clery Act                                 FIRE hundreds of dollars for records eventually
requires federally funded institutions to publish                        obtained by a media outlet, Heat Street, which
statistics concerning hate crimes,140 most                               revealed that UNC’s Bias Response Team had
schools define “bias incident” more broadly than                         discouraged professors from discussing subjects
criminal acts. In any event, most institutions                           of debate raging in legislatures and the media.143
publish neither statistics nor reports.                                  That blast of sunlight caused UNC to shutter its
                                                                         Bias Response Team.144
FIRE has utilized public records requests under
state law—similar to requests pursuant to the                            Similarly, the U n i v e r s i t y o f O r e g o n concluded
federal Freedom of Information Act—to ask                                that releasing its records would not be in the
dozens of schools to produce records relating to                         public interest,145 demanding that FIRE pay
complaints; how they responded to those

137                                                                      141
    Meg Carter & Jerlena Griffin-Desta, Campus Climate Project               Evergreen State College merits an honorable mention, having
Requirements, UNIV. OF CAL., June 16, 2010, produced to the              produced over seven thousand pages of thorough records on a
Foundation for Individual Rights in Education in response to a           timely basis, in a response to a records request by FIRE. Contrast
public records request and available at                                  this with the University of California, which produced scant
https://www.documentcloud.org/documents/3288857-                         records after months of delay and obfuscation.
                                                                         142
University-of-California-Campus-Climate-Project.html.                        Louis D. Brandeis, Other People’s Money, HARPER’S WEEKLY,
138
    California Public Records Act Request from Adam Steinbaugh           Dec. 20, 1913, at 92.
                                                                         143
to the University of California Office of the President, Apr. 8, 2016,       Jillian Kay Melchior, Colorado ‘Bias Response Team’
available at                                                             Threatened Prof to Change His Lessons, HEAT STREET, July 5, 2016,
https://www.documentcloud.org/documents/3288861-2016-04-                 https://heatst.com/culture-wars/bias-response-team-
08-Public-Records-Request-to-the.html.                                   threatened-prof-with-title-ix-vii-probe/.
139                                                                      144
    Update on Universitywide Campus Climate Incidents Reporting              Adam Steinbaugh, University of Northern Colorado to End ‘Bias
System, UNIV. OF CAL. ETHICS, COMPLIANCE AND AUDIT SERVICES,             Response Team,’ But What Next?, NEWSDESK, Sept. 9, 2016,
Feb. 7, 2012, produced to the Foundation for Individual Rights in        https://www.thefire.org/university-of-northern-colorado-to-
Education in response to a public records request and available at       end-bias-response-team-but-what-next/.
                                                                         145
https://www.documentcloud.org/documents/3288860-                             See In Defense of Animals v. Oregon Health Sciences
University-of-California-Feb-7-2012-Update-on.html.                      University, 112 P.3d 336, 354 (Or. Ct. App. 2004) (agencies may
140
    Institutional Security Policies and Crime Statistics, 34 C.F.R.      reduce or waive fees if it determines that the records relate to a
§ 668.46(c)(1)(iii).                                                     matter which “affects the community or society as a whole, in
                                                                         contrast to a concern or interest of a private individual or entity”).



                                                                                                  2017 BIAS RESPONSE TEAM REPORT	                25
                3:19-cv-03142-CSB # 5-21                      Page 27 of 36


     DISCUSSION
     	  
     $1,483.30 to review its team’s records.146 The                     names—a task somehow accomplished without
     university’s steadfast refusal to acknowledge the                  complaint by dozens of other schools, many of
     public interest was plainly belied by criticism by                 which boast far fewer resources than the
     national media outlets,147 which spurred a                         University of California system.
     faculty inquiry into the team’s activities. When
     the records were eventually produced, Oregon
     was unable to locate records of some incidents,                    N OR M A T IV E C R IT IC IS M S OF B IA S
     including one pilloried in the media.148                           R E SP ONSE T E A M S

     Other institutions have been quick to delete or                    Given that reported incidents of perceived “bias”
     hide once-public websites documenting bias                         run the ideological gamut, subjecting campus
     incidents following public criticism. C o l b y                    speech     to   review     by     conflict-averse
     C o l l e g e placed its log of bias incidents behind a            administrators runs the risk of chilling speech
     password-protected field after it was publicly                     from any and every perspective. This illiberal
     criticized.149 So, too, did S k i d m o r e C o l l e g e .150     approach invites administrative intervention
     More alarmingly, several institutions responded                    whenever there are impolite words or
     to FIRE’s public records requests by initially                     disagreement of any sort. College campuses
     claiming that there were no records to produce.                    must remain open for vehement disagreement
     When FIRE issued additional requests seeking                       and impolite rhetoric lest they invite
     records of what efforts the school made to search                  administrators to limit speech and debate.
     for records, the originally-requested records
     were suddenly located and produced. This                           This view is not FIRE’s alone. Writing in the New
     suggests a certain lack of good faith from these                   Republic, Carleton College professors Jeffrey
     institutions in following their legal obligations.                 Aaron Snyder and Amna Khalid aptly observed
                                                                        the limitations of Bias Response Teams and their
     Other institutions found more creative ways to                     potential chilling effects on academic discourse
     stonewall. The U n i v e r s i t y o f C a l i f o r n i a ’s      and campus speech:
     Office of the President (UCOP), for example,
     intervened to respond on behalf of its subsidiary                        We do not want our campuses overrun
     campuses after FIRE issued records requests to                           with eager “see something, say
     each campus about its processes. Months later,                           something” “student informants.” Far
     UCOP professed that it would be too difficult for                        from empowering students with the
     the central office to locate records of how its                          requisite skills for having difficult
     campuses responded to reported incidents.                                conversations,        bias     response
     UCOP also refused to produce records of any                              initiatives, as a Boston College student
     reported incident whatsoever, claiming that it                           asserted, encourage “students to ask
     would be too difficult to redact students’                               the administration to solve problems

     146                                                                148
         Adam Steinbaugh, University of Oregon on ‘Bias Response            Conor Friedersdorf (@conor64), TWITTER (May 14, 2016, 12:29
     Team’: Nothing to See Here, NEWSDESK, May 27, 2016,                PM), https://twitter.com/conor64/status/731521764912730112.
                                                                        149
     https://www.thefire.org/university-of-oregon-on-bias-response-         Samantha Harris, Speech Code of the Month: Colby College,
     team-nothing-to-see-here/.                                         NEWSDESK, July 20, 2016, https://www.thefire.org/speech-code-
     147
         See, e.g., Catherine Rampell, College Students Run Crying to   of-the-month-colby-college/; Robby Soave, Saying ‘On the Other
     Daddy Administrator, WASH. POST, May 19, 2016,                     Hand’ Got a Student Reported to the Campus Bias Police, REASON,
     https://www.washingtonpost.com/opinions/college-students-          June 22, 2016, http://reason.com/blog/2016/06/22/saying-on-
     run-crying-to-daddy-administrator/2016/05/19/61b53f54-1deb-        the-other-hand-got-a-student-r.
                                                                        150
     11e6-9c81-4be1c14fb8c8_story.html?utm_term=.f2f5652cd55c;              Blake Neff, Skidmore College: ‘Make America Great Again’ Is A
     see also, e.g., Robby Soave, The University of Oregon’s Thought    ‘Racialized Attack’, THE DAILY CALLER, July 1, 2016,
     Police Investigate Students for Saying Anything, REASON, May 10,   http://dailycaller.com/2016/07/01/skidmore-college-maka-
     2016, http://reason.com/blog/2016/05/10/the-university-of-         america-great-again-is-a-racialized-attack/.
     oregons-thought-police.



26   FOUNDATION FOR INDIVIDUAL RIGHTS IN EDUCATION
               3:19-cv-03142-CSB # 5-21                   Page 28 of 36

                                                                                                                DISCUSSION
	  
       instead of solving them amongst                                     If a person is able to report a peer,
       themselves.”                                                        professor, supervisor, or other
                                                                           community member for “speech code
       [...]                                                               violations,” and particularly if those
                                                                           reports result in punitive action
       Let us be clear: Bias and
                                                                           toward the offender, the system could
       discrimination are real and pressing
                                                                           shut down, rather than open up,
       concerns on campuses across the
                                                                           critically important dialogue. On a
       country. There must be channels for
                                                                           university campus with an implicit
       students, especially those from
                                                                           commitment to the free exchange of
       historically         underrepresented
                                                                           ideas, such a result must be considered
       populations, to communicate their
                                                                           unacceptable.
       concerns to administrators and their
       peers. Institutions need to keep on top
                                                                     Other institutions have recognized these risks.
       of “campus climate” concerns through
                                                                     In August 2016, the U n i v e r s i t y o f I o w a
       surveys      and      community-wide
                                                                     scrapped a planned Bias Response Team,
       discussions. But to institute a formal
                                                                     observing a “high failure rate in the [teams] at
       body that assesses the merits of bias
                                                                     other institutions” as they became “almost
       incident complaints is profoundly
                                                                     punitive in nature,” rendering them “scolding
       misguided.
                                                                     panels.” Although the University of Iowa’s
       [...]                                                         planned team did not involve a punitive
                                                                     component, the type of response undertaken by
       BRTs will result in a troubling silence:                      other BRTs “accomplishes nothing,” said one
       Students, staff, and faculty will be                          administrator.154
       afraid to speak their minds, and
       individuals or groups will be able to                         As academic freedom expert Donald Downs,
       leverage bias reporting policies to shut                      professor of political science, law, and
       down     unpopular       or   minority                        journalism at the University of Wisconsin—
                   151
       viewpoints.                                                   Madison, observed, Bias Response Teams
                                                                     attempt to strike a difficult balance: 155
At J o h n C a r r o l l U n i v e r s i t y , a private, Catholic
institution, Bias Response Team administrators                             In some telling respects, some of these
acknowledged that critiques concerning                                     new policies [including Bias Response
freedom of speech “must be taken seriously.”152                            Teams] do not overtly call for
Troubled both by the potential for “malicious-                             censorship, as the old speech codes
anonymous” abuse of the ability to anonymously                             did. Rather, they are meant to
report others and by the possibility that the                              “educate” the academic community
system might have a chilling effect on speech,                             about the negative impact that certain
the university’s annual report observed:153                                types of speech can have. Such
                                                                           educational schemes can be consistent
                                                                           with the goals of higher education if

151                                                                  154
    Jeffrey Aaron Snyder & Amna Khalid, The Rise of “Bias                Jeff Charis-Carlson, University of Iowa Changing Course on
Response Teams” on Campus, THE NEW REPUBLIC, Mar. 30, 2016,          Bias Response Team, IOWA CITY PRESS-CITIZEN, Aug. 18, 2016,
https://newrepublic.com/article/132195/rise-bias-response-           http://www.press-citizen.com/story/news/education/university-
teams-campus.                                                        of-iowa/2016/08/18/university-iowa-changing-course-bias-
152
    JOHN CARROLL UNIVERSITY, BIAS REPORTS 2014-2015, available       response-team/88962048.
                                                                     155
at http://webmedia.jcu.edu/diversity/files/2015/12/2014-2015-            Donald Downs, The Good, the Less-Good, and the Path Forward:
Bias-Report-web-version.pdf.                                         Thoughts on FIRE’s Annual Report, OPEN INQUIRY PROJECT, Jan.
153
    Id.                                                              4, 2017, http://openinquiryproject.org/blog/thoughts-on-fires-
                                                                     annual-report/.



                                                                                            2017 BIAS RESPONSE TEAM REPORT	            27
               3:19-cv-03142-CSB # 5-21                     Page 29 of 36


     DISCUSSION
     	  
            done right and in the right spirit.                       When setting parameters for their teams and
            There is nothing intrinsically wrong                      implementing responses, universities must be
            with educating students and others                        cognizant of the risks created by broad
            about the potential impacts of speech,                    definitions, anonymous reporting systems,
            so long as such educational endeavors                     unclear policies, and lack of training, and must
            are not smokescreens for informal or                      take steps to minimize or eliminate these risks.
            formal ideological bullying. However,                     While some Bias Response Teams have
            given the climates on many campuses                       demonstrated familiarity with freedom of
            today, such educational efforts too                       speech in their responses to reports of offensive
            often amount to speech codes in                           speech, such actions are too often not the result
            disguise. The new policies may not be                     of effective training and policies.
            overt speech codes, but they can
            accomplish censorship by other                            If bias reporting systems are to exist on
            means.                                                    campuses, they should describe reportable
                                                                      situations narrowly, excluding protected speech,
                                                                      or at the very least avoid characterizing the
     S T R IK IN G A B A L A N C E                                    teams and their responses in ways that convey a
                                                                      punitive message. Universities should also
     It is understandable that universities wish to                   recognize that even narrow definitions of bias
     monitor the climate for students on their                        are likely to result in reports of protected speech,
     campuses and to have support systems in place                    and provide accurate and impartial training to
     for students who, for one reason or another, may                 Bias Response Team members so that they are
     be struggling to feel at home on campus. But it                  able to identify protected speech.
     does not follow from these precepts that
     universities must effectively establish a                        Universities would do best to focus on how they
     surveillance state on campus where students                      can help the reporting student, not on the
     and faculty must guard their every utterance for                 reported speaker. Unless a community member
     fear of being reported to and investigated by the                has engaged in conduct unprotected by the First
     administration.                                                  Amendment or academic freedom, any
                                                                      institutional response to bias should avoid
     While not every Bias Response Team                               uninvited intervention with the speaker and
     impermissibly limits protected speech, the                       instead focus on providing resources to the
     reality is that it is extremely difficult to have a              reporting student. In doing so, they will help
     system in place for the reporting of protected                   encourage all community members to express
     speech without creating a risk that speech and                   themselves and participate in the marketplace of
     expression on campus will be chilled as a result.                ideas that our nation’s colleges and universities
     As lawyer, writer, and former FIRE President                     are uniquely suited to provide.
     David French wrote, universities with Bias
     Response Teams are playing a “dangerous
     constitutional game” by not explicitly
     prohibiting protected speech but creating a
     “process-is-punishment”        mechanism       that
     deters people from speaking out.156


     156
        David French, Campus Ideologues Double Down on                http://www.nationalreview.com/corner/430750/campus-
     Censorship—Beware the ‘Bias Response Team,’ NAT’L REVIEW, Feb.   ideologues-bias-response-teams-first-amendment.
     3, 2016,



28   FOUNDATION FOR INDIVIDUAL RIGHTS IN EDUCATION
        3:19-cv-03142-CSB # 5-21           Page 30 of 36

                                                         APPENDIX A: CATEGORIES OF BIAS
	  
The following is the percentage of schools that promulgate the following categories of bias:

Race and Culture                                   Ability, Disability, Health, or Physical
 Race: 100%                                        Attributes Unrelated to Race or Gender
 National Origin or Nationality: 94.5%              Disability: 99%
 Ethnicity or Ethnic Origin: 73%                    Age: 81.4%
 Color: 60.3%                                       Genetic Information: 19%
 Ancestry: 25.6%                                    Pregnancy: 15%
 Immigration Status or Citizenship: 14.1%           Mental Health: 7%
 Language or Accent: 2%                             Physical Appearance: 7%
 Culture: 2%                                        Medical Condition: 5%
 Geographic Origin: 1%                              Size: 2.5%
 Anti-Semitism: 0.50% (U. Vermont)                  Height: 2%
 Place of Birth: 0.50% (Middlebury)                 Weight: 2%
                                                    Shape: 0.50% (U. Northern Colorado)
Religion or Existential Beliefs                     Atypical Heredity: 0.50% (Rutgers)
 Religion or Spiritual Beliefs: 100%                Cellular Blood Trait: 0.50% (Rutgers)
 Creed: 22%                                         Positive HIV-Related Blood Test Results:
 Spirituality: 0.50% (Middlebury)                       0.50% (Middlebury)
                                                    Intellectual Ability: 0.50% (Clemson)
Sex, Gender, and Sexuality                          Emotional Ability: 0.50% (Clemson)
 Sexual Orientation: 99.5%                          Smoker Status: 0.50% (U. Kentucky)
 Gender Identity or Expression: 81%
 Gender: 61%                                       Views and Beliefs
 Sex: 41.2%                                         Political Affiliation: 14%
                                                    Membership Affiliation: 3.5%
Military Service                                    Group Affiliation: 1.5%
 Veteran Status: 60%                                Intellectual Perspective: 0.50% (U. Central
 Military Status: 9%                                    Arkansas)
 National Guard Status: 0.50% (SUNY                 Participation in Lawful, Off-Campus Activity:
     Potsdam)                                           0.50% (North Dakota State U.)
                                                    Role: 0.50% (Macalester College)
Family and Relationships                            Political Expression: 0.50% (Dartmouth)
 Marital Status: 36.2%                              Religious Expression: 0.50% (Dartmouth)
 Familial or Parental Status: 7%                    Social Affiliation: 1% (Syracuse, Longwood U.)
 Victim of Domestic Violence: 1%                    Social Standing: 0.50% (UNC Charlotte)
 Relationship Status: 0.50% (U. Nebraska—           Belief System: 0.50% (UNC Charlotte)
      Omaha)                                        Political Belief: 1% (U. Kentucky, U. Central
 Civil Union Status: 0.50% (Rutgers)                    Arkansas)
 Domestic Partnership: 0.50% (Rutgers)
 Spousal Relationship to Current Employee:         Income, Housing, and W elfare
      0.50% (N. Dakota State U.)                     Socioeconomic Status: 23.6%
 Childbirth: 0.50% (Grinnell College)                Public Assistance Status: 1.5%
                                                     Homelessness: 1 %
Ex-Offender Status: 4%




                                          2017 SURVEY OF BIAS REPORTING SYSTEMS IN HIGHER EDUCATION	     29
                     3:19-cv-03142-CSB # 5-21                        Page 31 of 36


     APPENDIX A: CATEGORIES OF BIAS
     	  

     M i s c e l l a n e o u s C a t e g o r i e s o f B i a s 157
      Anti-Semitism: University of Vermont
      Atypical Heredity: Rutgers University
      Behavior: Macalester College
      Belief System: University of North Carolina, Charlotte
      Cellular Blood Trait: Rutgers University
      Characteristics: Macalester College
      Childbirth: Grinnell College
      Cultural: University of Wisconsin, Madison
      Emotional Ability: Clemson
      Intellectual Ability: Clemson
      Intellectual Perspective: University of Central Arkansas
      Major of Study: Missouri University of Science and Technology
      National Guard Status: SUNY Potsdam
      Participation in Lawful, Off-Campus Activity: North Dakota State University
      Place of Birth: Middlebury College
      Political Belief: University of Central Arkansas, University of Kentucky
      Political Expression: Dartmouth
      Positive HIV-Related Blood Test Results: Middlebury College
      Religious Expression: Dartmouth
      Role: Macalester College
      Shape: University of Northern Colorado
      Smoker Status: University of Kentucky
      Social Affiliation: Syracuse University, Longwood University
      Social Standing: University of North Carolina, Charlotte
      Spirituality: Middlebury College
      Spousal Relationship to Current Employee: North Dakota State University
      Victim of Domestic Violence: SUNY Potsdam, University of Denver




     157
            These categories of bias are unique to only one or two institutions. Some are identified in subcategories above and repeated here.



30   FOUNDATION FOR INDIVIDUAL RIGHTS IN EDUCATION
        3:19-cv-03142-CSB # 5-21            Page 32 of 36

         APPENDIX B: INSTITUTIONS WITH OBSERVED BIAS REPORTING SYSTEMS
	  

A la b a m a                                        Connec t i c u t
  University of Alabama at Birmingham                Central Connecticut State University
                                                     Connecticut College
A la s k a                                           Trinity College
  None observed                                      University of Connecticut
                                                     University of New Haven
A r i z ona
  Arizona State University                          Dela w a r e
  Northern Arizona University                        None observed
  University of Arizona
                                                    Flor i d a
A r k a ns a s                                        Florida International University
  University of Central Arkansas                      Florida State University
                                                      Pensacola State College
Ca li f or ni a                                       Stetson University
 California Polytechnic State University,             University of Central Florida
        San Luis Obispo                               University of Florida
 California State Polytechnic Institute,              University of West Florida
        Pomona
 California State University, Chico                 Ge or gi a
 Humboldt State University                           Armstrong State University
 Loyola Marymount University                         Emory University
 Occidental College                                  Georgia Southern University
 Pepperdine University                               Kennesaw State University
 Pomona College
 Sonoma State University                            Ha w a i i
 University of California, Berkeley                  None observed
 University of California, Los Angeles
 University of California, Davis                    Id a h o
 University of California, Irvine                     Boise State University
 University of California, Merced
 University of California, Riverside                Il l i n oi s
 University of California, San Diego                   DePaul University
 University of California, San Francisco               Illinois State University
 University of California, Santa Barbara               Loyola University Chicago
 University of California, Santa Cruz                  Northeastern Illinois University
 University of Southern California                     Northern Illinois University
 University of the Pacific                             Northwestern University
 Whittier College                                      Saint Xavier University
                                                       University of Chicago
Color a d o                                            University of Illinois at Urbana—
 Colorado State University                                   Champaign
 University of Colorado at Boulder
 University of Denver                               In d i a n a
 University of Northern Colorado                      Ball State University
                                                      DePauw University
                                                      Indiana University—Bloomington
                                                      Purdue University


                                                                   2017 BIAS RESPONSE TEAM REPORT	     31
             3:19-cv-03142-CSB # 5-21          Page 33 of 36

     APPENDIX B: INSTITUTIONS WITH OBSERVED BIAS REPORTING SYSTEMS
     	  
     	  
                                                       	  
     Iowa                                              	  

       Coe College                                     Minnesota
       Grinnell College                                 Carleton Collegei
       University of Northern Iowa                      Hamline University
                                                        Macalester College
     Kansas                                             Minnesota State University, Mankato
      Kansas State University                           University of Minnesota—Morris
                                                        University of Minnesota—Twin Cities
     Kentucky
      Georgetown College                               Mississippi
      Kentucky State University                         University of Mississippi
      University of Kentucky
      University of Louisville                         Missouri
                                                        Missouri State University
     Louisiana                                          Missouri University of Science and
      Louisiana State University—Baton Rouge             Technology
      Tulane University                                 Saint Louis University
                                                        Southeast Missouri State University
     Maine                                              University of Central Missouri
      Bates College                                     University of Missouri—Columbia
      Bowdoin College                                   Washington University in St. Louis
      Colby College
      University of Southern Maine                     Montana
                                                        Montana State University
     Maryland                                           University of Montana
      St. Mary’s College of Maryland
      Towson University                                Nebraska
                                                        University of Nebraska—Lincoln
     Massachusetts                                      University of Nebraska—Omaha
      Babson College                                    University of Nebraska Medical Center
      Boston College
      Clark University                                 Nevada
      Emerson College                                   None observed
      Framingham State University
      Harvard University                               New Hampshire
      Mount Holyoke College                             Dartmouth College
      Northeastern University                           Plymouth State University
      Smith College                                     University of New Hampshire
      Tufts University
      University of Massachusetts Amherst              New J ersey
      Williams College                                  Montclair State University
                                                        Rowan University
     Michigan                                           Rutgers University
      Grand Valley State University                     The College of New Jersey
      Michigan State University
      University of Michigan—Ann Arbor                 New Mexico
     	                                                 University of New Mexico



32   FOUNDATION FOR INDIVIDUAL RIGHTS IN EDUCATION
       3:19-cv-03142-CSB # 5-21        Page 34 of 36

         APPENDIX B: INSTITUTIONS WITH OBSERVED BIAS REPORTING SYSTEMS
	  
New Y or k                                     Oh io
 Alfred University                              Bowling Green State University
 Bard College                                   Case Western Reserve University
 Buffalo State College                          John Carroll University
 Colgate University                             Kenyon College
 Columbia University                            Miami University of Ohio
 Cornell University                             The Ohio State University
 Empire State College                           University of Cincinnati
 Fordham University                             Wright State University
 Hamilton College
 Le Moyne College                              Ok la h om a
 New York University                            University of Oklahoma
 Skidmore College
 SUNY Binghamton                               Or egon
 SUNY Buffalo                                   Lewis & Clark College
 SUNY Cobleskill                                Oregon Institute of Technology
 SUNY Cortland                                  Oregon State University
 SUNY Fredonia                                  Portland State University
 SUNY Geneseo                                   Reed College
 SUNY New Paltz                                 Southern Oregon University
 SUNY Old Westbury                              University of Oregon
 SUNY Oneonta
 SUNY Oswego                                   P enns y lv a nia
 SUNY Potsdam                                    Albright College
 Syracuse University                             Allegheny College
 Union College                                   Bryn Mawr College
 University of Rochester                         Bucknell University
 Vassar College                                  Dickinson College
                                                 Gettysburg College
Nor t h Ca r oli na                              Lafayette College
 Appalachian State University                    Lehigh University
 Davidson College                                Muhlenberg College
 Duke University                                 Pennsylvania State University—
 Elon University                                  University Park
 Fayetteville State University                   Swarthmore College
 North Carolina State University—Raleigh         University of Pittsburgh
 University of North Carolina, Asheville         Villanova University
 University of North Carolina, Charlotte         West Chester University of Pennsylvania
 Wake Forest University                          Widener University
 Western Carolina State University
                                               R h od e Is la n d
Nor t h Da k ot a                                Providence College
 North Dakota State University                   Rhode Island College
 Valley City State University                    University of Rhode Island




                                                              2017 BIAS RESPONSE TEAM REPORT	     33
                3:19-cv-03142-CSB # 5-21                      Page 35 of 36

     APPENDIX B: INSTITUTIONS WITH OBSERVED BIAS REPORTING SYSTEMS
     	  
     	  
     South Carolina                                                   W ashington, D.C.
      Clemson University                                               Georgetown University
      Furman University
      University of South Carolina
      Winthrop University                                             W est Virginia
                                                                         None observed
     South Dakota
        None observed                                                 W isconsin
                                                                       Marquette University
     Tennessee                                                         St. Norbert College
      Sewanee, The University of the South                             University of Wisconsin—Eau Claire
      University of Tennessee, Knoxville                               University of Wisconsin—Green Bay
                                                                       University of Wisconsin—La Crosse
     Texas                                                             University of Wisconsin—Madison
      Baylor University                                                University of Wisconsin—Milwaukee
      Southern Methodist University                                    University of Wisconsin—Oshkosh
      Texas A&M University—College Station                             University of Wisconsin—Platteville
      Texas Tech University                                            University of Wisconsin—River Falls
      University of Texas at Austin                                    University of Wisconsin—Stevens Point
                                                                       University of Wisconsin—Stout
     Utah                                                              University of Wisconsin—Whitewater
      University of Utah
                                                                      W yoming
     Vermont                                                             None observed
      Middlebury College
      University of Vermont

     Virginia
      George Mason University
      Longwood University
      University of Mary Washington
      University of Richmond
      University of Virginia
      Virginia Commonwealth University
      Virginia Polytechnic Institute
        and State University

     W ashington
      Central Washington University
      Evergreen State College
      Washington State University
      Western Washington University
      Whitman College


     i
      Correction: Carleton College was included due to a              has been updated to reflect minor changes in figures impacted
     misinterpretation of a proposed policy found on its website.     by the removal of Carleton College, but no findings were
     FIRE has since been informed that the proposal was rejected      significantly impacted.
     and was not implemented, and we regret the error. This report




34   FOUNDATION FOR INDIVIDUAL RIGHTS IN EDUCATION
   3:19-cv-03142-CSB # 5-21   Page 36 of 36




510 WALNUT ST.
SUITE 1250
PHILADELPHIA, PA 19106



YOUTUBE.COM/THEFIREORG         @THEFIREORG    FACEBOOK.COM/THEFIREORG
